Exhibit 10.5

EXECUTION COPY

AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

OF

PETROALGAE, LLC

A DELAWARE LIMITED LIABILITY COMPANY

THE LIMITED LIABILITY COMPANY INTERESTS REPRESENTED BY THIS AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT HAVE NOT BEEN REGISTERED WITH THE SECURITIES
AND EXCHANGE COMMISSION UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR UNDER
THE SECURITIES ACTS OR LAWS OF ANY STATE IN RELIANCE UPON EXEMPTIONS UNDER THOSE
ACTS. THE SALE OR OTHER DISPOSITION OF SUCH MEMBERSHIP INTERESTS IS RESTRICTED
AS STATED IN THIS AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT, AND
IN ANY EVENT IS PROHIBITED UNLESS THE LLC RECEIVES AN OPINION OF COUNSEL
REASONABLY SATISFACTORY TO IT AND ITS COUNSEL THAT SUCH SALE OR OTHER
DISPOSITION CAN BE MADE WITHOUT REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED, AND ANY APPLICABLE STATE SECURITIES ACTS AND LAWS. BY ACQUIRING
MEMBERSHIP INTERESTS REPRESENTED BY THIS AMENDED AND RESTATED LIMITED LIABILITY
COMPANY AGREEMENT, EACH MEMBER REPRESENTS THAT IT WILL NOT SELL OR OTHERWISE
DISPOSE OF ITS MEMBERSHIP INTERESTS WITHOUT COMPLIANCE WITH THE PROVISIONS OF
THIS AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT AND REGISTRATION
OR OTHER COMPLIANCE WITH THE AFORESAID ACTS AND THE RULES AND REGULATIONS ISSUED
THEREUNDER.



--------------------------------------------------------------------------------

EXECUTION COPY

 

AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT

OF

PETROALGAE, LLC

A DELAWARE LIMITED LIABILITY COMPANY

THIS AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT of PetroAlgae,
LLC, a Delaware limited liability company (the “LLC”), is made and entered into
as of the 16th day of February, 2007 (the “Effective Date”) by and among XL
TechGroup, Inc. (“XLTG”), a corporation organized under the laws of Delaware,
and Arizona Science & Technology Enterprises, LLC, an Arizona limited liability
company dba Arizona Technology Enterprises (“AzTE”). Unless otherwise indicated,
capitalized words and phrases in this Amended and Restated Limited Liability
Company Agreement (this “Agreement”) shall have the meanings set forth in the
Glossary of Terms attached hereto as Exhibit A.

At all times since formation, the LLC and its operations have been governed by
that certain Limited Liability Company Agreement entered into by its sole Member
prior to the date of this Agreement, XLTG and dated as of October 1, 2006 (the
“Original LLC Agreement”). XLTG and AzTE now seek to amend and restate the
Original LLC Agreement in order to add AzTE as a Member and to provide for the
future operation of the LLC and to set forth the rights and obligations of the
Members and Directors with respect to the LLC. In consideration of the mutual
promises of the parties hereto, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound, do hereby agree that the limited liability
company agreement of the LLC as of the date of this Agreement shall be amended
and restated in its entirety as follows:

ARTICLE I

FORMATION; CERTAIN REPRESENTATIONS AND WARRANTIES

SECTION 1.1. Formation; General Terms. The LLC was formed upon the filing of a
Certificate of Formation with the Delaware Secretary of State on September 22,
2006. As of the date hereof, the rights and obligations of the LLC and its
Members and Directors will be governed by the Act and this Agreement, including
all the Exhibits to this Agreement.

SECTION 1.2 Name. The name of the LLC shall be “PetroAlgae, LLC.” The name of
the LLC shall be the exclusive property of the LLC, and no Member shall have any
rights in the LLC’s name or any derivation thereof, even if the name contains
such Member’s own name or a derivation thereof. The LLC’s name may be changed
only by an amendment to the Certificate of Formation and this Agreement.

SECTION 1.3. Purpose. The LLC was formed for the purpose of engaging in, and may
engage in, any lawful act or activity and exercising any powers permitted to
limited liability companies organized under the laws of the State of Delaware.

SECTION 1.4. Registered Agent; Registered Office. The LLC’s registered agent and
registered office are set forth in the Certificate of Formation and may be
changed from time to time in accordance with the Act.

SECTION 1.5. Principal Place of Business. The principal place of business of the
LLC shall be at 1901 S. Harbor City Blvd., Suite 300 Melbourne, FL 32901, or
such other location as the Board may determine from time to time.

SECTION 1.6. Commencement and Term. The LLC commenced at the time and on the
date appearing in the Certificate of Formation and shall continue until it is
dissolved, its affairs are wound up and final liquidating distributions are made
pursuant to this Agreement, and a certificate of cancellation is filed with
respect to the LLC in accordance with the Act.



--------------------------------------------------------------------------------

EXECUTION COPY

 

SECTION 1.7. Certain Representations and Warranties.

(a) XLTG hereby represents and warrants to AzTE and to the LLC, as of the date
hereof, that the execution, delivery and performance of this Agreement have been
duly authorized by all necessary action on the part of XLTG and do not conflict
with the organizational documents of XLTG or the LLC or with any agreement or
arrangement to which XLTG or the LLC is a party or by which it is bound. This
Agreement constitutes the valid, binding and enforceable agreement of XLTG, and
is binding on and enforceable against the LLC.

(b) The LLC represents and warrants to AzTE that (i) the LLC is a limited
liability company duly formed, validly existing and in good standing under the
laws of the State of Delaware, (ii) the letter (the “Operations Letter”) from
the LLC to AzTE, of even date herewith, sets forth a description of (A) all
material business and operating activities engaged in by the LLC, (B) any
binding commitment, agreement, contract or understanding the LLC has entered
into with any other Person, (C) all limited liability company interests in the
LLC granted to any Person other than XLTG, (D) any material assets acquired by
the LLC, (E) the identities of all employees or independent contractors hired or
engaged by the LLC, and (iii) the LLC has no known liabilities (contingent or
otherwise) not described in the Operations Letter.

(c) AzTE hereby represents and warrants to XLTG and to the LLC, as of the date
hereof, that the execution, delivery and performance of this Agreement have been
duly authorized by all necessary action on the part of AzTE and do not conflict
with the organizational documents of AzTE or with any agreement or arrangement
to which AzTE is a party or by which it is bound. This Agreement constitutes the
valid, binding and enforceable agreement of AzTE.

ARTICLE II

CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS; UNITS

SECTION 2.1. Capital Contributions and Capital Accounts. Contemporaneously with
its execution of this Agreement, AzTE and the LLC have entered into the License
Agreement. As partial consideration for the License Agreement, AzTE is receiving
the Class A Units as provided in this Agreement. As of the date hereof, XLTG has
made cash capital contributions to the LLC in the amount of $488,532.

SECTION 2.2. Other Capital Contributions. Subject to the terms and conditions of
this Agreement (including without limitation Section 2.6 and Section 5.2, the
Board may from time to time authorize and cause the LLC to issue additional
Units, secured or unsecured debt obligations of the LLC, debt obligations of the
LLC convertible into Units, options or warrants to purchase Units, or any
combination of the foregoing (collectively, “New Securities”) with such terms
and conditions and in exchange for such cash or other property as the Board
acting in accordance with this Agreement may determine; provided, however, no
Member shall have any obligation hereunder to contribute additional capital to
the LLC beyond what is provided in Section 2.1. Any such New Securities may be
sold to existing Members, Affiliates of existing Members or any other parties at
the discretion of the Board acting in accordance with this Agreement.

SECTION 2.3. Liability of Members. No Member shall be liable for any debts or
losses of capital or profits of the LLC or be required to guarantee the
liabilities of the LLC. Except as set forth in Section 2.1 and Section 3.2 of
this Agreement, no Member shall be required to contribute or lend funds to the
LLC.

SECTION 2.4. Maintenance of Capital Accounts; Withdrawals; Interest. Separate
Capital Accounts shall be maintained for each of the Members. Capital Accounts
shall be maintained in accordance with the requirements of Section 704(b) of the
Code and the applicable Treasury Regulations thereunder. No Member shall be
entitled to withdraw or receive any part of its Capital Account or any
distribution with respect to any of its Units except as provided in this
Agreement. No Member shall be entitled to receive any interest on his Capital
Contributions or Capital Account except as provided in this Agreement. Each
Member shall look solely to the assets of the LLC for the return of its Capital
Contributions and distributions with respect to its Units and, except as

 

2



--------------------------------------------------------------------------------

EXECUTION COPY

 

otherwise provided in this Agreement, shall have no right or power to demand or
receive any property or cash from the LLC. No Member shall have priority over
any other Member as to the return of its Capital Contributions, distributions or
allocations, except as provided in this Agreement.

SECTION 2.5. Classes of Members and Units. Each Member’s limited liability
company interest in the LLC shall be denominated in Units, and, except as
otherwise specifically provided herein, the relative rights, privileges,
preferences and obligations with respect to the Member’s limited liability
company interest in the LLC shall be determined under this Agreement and the Act
based upon the number and the class of Units held by the Member. The Units of
the Members may be represented by a certificate. The exact contents of any such
certificate shall be determined by Board. In addition to being reflected on any
such certificate, the number and class of Units held by a Member shall be
reflected on the Information Exhibit, provided that, with respect to Class B
Units, the Information Exhibit shall specify only the aggregate number of Class
B Units outstanding (and, if applicable, reserved for issuance pursuant to any
outstanding options or other rights to acquire Class B Units) from time to time
(with the number of Class B Units issued or issuable to any Person being
reflected on the books and records of the LLC but not specified on the
Information Exhibit). The Board shall cause the LLC to (i) update the
Information Exhibit so as to reflect any change in the information set forth on
the Information Exhibit and (ii) furnish each holder of Units (other than any
holder holding Class B Units only) a true, correct and complete copy of such
updated Information Exhibit not later than ten (10) days after the effective
date of such change. The classes of Units are as follows:

(a) Class A Units. Class A Units shall have all the rights, privileges,
preferences, and obligations as are specifically provided for in this Agreement
for Class A Units, and as may otherwise be generally applicable to all classes
of Units, unless such application is specifically limited to one or more other
classes of Units.

(b) Class B Units. Class B Units shall consist of those Units issued under an
Equity Incentive Plan. The aggregate of all outstanding Class B Units at any
time shall not exceed fourteen percent (14%) of the total outstanding Units at
such time. Unless specifically required otherwise by non-waivable provisions of
the Act, and notwithstanding anything contained herein to the contrary, Class B
Units shall not be entitled to vote on any matter submitted to the Members, but
shall have such other rights, privileges, preferences, and obligations as are
specifically provided for in this Agreement for Class B Units. On the Effective
Date, there are no Class B Units outstanding. Immediately prior to an IPO, each
Class B Unit shall be converted, automatically and without action by any Person,
into a Class A Unit.

SECTION 2.6. AzTE Anti-Dilution Protection. Each of the Members acknowledges
their mutual intention that, at all times after the Effective Date and prior to
the closing of a Qualified IPO, AzTE shall hold the number of Class A Units
equal (on an as-converted basis) to five percent (5%) of the Fully Diluted
Capitalization of the Company. Accordingly, in the event that, at any time after
the effectiveness of this Agreement but prior to the closing of the Qualified
IPO, the Company issues any Convertible Securities to any Person other than
AzTE, AzTE shall be issued, contemporaneously and for no further consideration,
such number of additional Class A Units as may be necessary in order for the
aggregate number of Units held by AzTE (on an as-converted basis) to be equal,
as of immediately after such issuance, to five percent (5%) of the Fully Diluted
Capitalization of the Company.

ARTICLE III

DISTRIBUTIONS

SECTION 3.1. Distributions. Subject to the other provisions of this Agreement,
prior to the dissolution of the LLC, the LLC shall distribute cash or property
in such amounts, at such times and as of such record dates as the Board
determines, as long as such distributions are:

 

  (a) 95% to XLTG and 5% to AzTE until the XLTG Unreturned Capital Contribution
has been reduced to zero; and

 

  (b) thereafter, to all of the Members in proportion to their Sharing
Percentages.

 

3



--------------------------------------------------------------------------------

EXECUTION COPY

 

SECTION 3.2. Withholding. In the event any federal, foreign, state or local
jurisdiction requires the LLC to withhold taxes or other amounts with respect to
any Member’s allocable share of Profits, taxable income or any portion thereof,
or with respect to distributions, the LLC shall withhold from distributions or
other amounts then due to such Member an amount necessary to satisfy the
withholding responsibility and shall pay any amounts withheld to the appropriate
taxing authorities. In such a case, for purposes of this Agreement the Member
for whom the LLC has paid the withholding tax shall be deemed to have received
the withheld distribution or other amount due and to have paid the withholding
tax directly and such Member’s share of cash distributions or other amounts due
shall be reduced by a corresponding amount. If it is anticipated that at the due
date of the LLC’s withholding obligation the Member’s share of cash
distributions or other amounts due is less than the amount of the withholding
obligation, the Member with respect to which the withholding obligation applies
shall pay to the LLC the amount of such shortfall within thirty (30) days after
notice by the LLC. In the event a Member fails to make the required payment when
due hereunder, and the LLC nevertheless pays the withholding, in addition to the
LLC’s remedies for breach of this Agreement, the amount paid shall be deemed a
recourse loan from the LLC to such Member bearing interest at the Default Rate,
and the LLC shall apply all distributions or payments that would otherwise be
made to such Member toward payment of the loan and interest, which payments or
distributions shall be applied first to interest and then to principal until the
loan is repaid in full.

SECTION 3.3. Tax Distributions. To the extent that funds in the LLC are legally
available for distribution, the LLC shall make distributions no less frequently
than annually to Members for payment of applicable U.S. federal, state and local
taxes on any substantial amount of net realized taxable income. The amount of
any such tax distribution will take into account previously allocated losses and
will be based on an assumed aggregate tax rate of forty percent (40%). In the
event that (i) the Capital Account of any Member is allocated an item of Loss
offsetting part or all of an item of Profits previously allocated to such
Member’s Capital Account and for which the Member received a tax distribution
pursuant to this Section 3.3 and (ii) the Member realizes a tax benefit from
such allocation of Loss, then such Member shall return such prior tax
distribution to the LLC to the extent of such tax benefit, determined by the
Board. Any distribution made pursuant to this Section 3.3 shall be treated as an
advance against distributions to be made subsequently pursuant to Section 3.1 or
Section 9.3.

ARTICLE IV

ALLOCATIONS

SECTION 4.1. Accounting. The LLC shall maintain a Capital Account for each of
the Members.

SECTION 4.2 Allocations of Profits and Losses; Accounting. Except as provided in
the Regulatory Allocations Exhibit, Profits and Losses of the LLC shall be
allocated to the Members in accordance with their respective Sharing
Percentages. If any Units are transferred or any of the Members’ percentages of
Units of a particular class relative to aggregate Units of such class are
increased or decreased by reason of the admission of one or more new Members or
otherwise during any fiscal year, each item of income, gain, loss, deduction or
credit of the LLC for that fiscal year shall be allocated between the transferor
and the transferee (or the Members whose percentages of Units of a particular
class relative to aggregate Units of such class were increased or decreased) pro
rata based on the number of calendar days before and after such transfer or
increase or decrease (counting the day of the transfer as a day in which the
transferor was the owner of the Units or the day of percentage increase or
decrease as a day on which the pre-increase and pre- decrease percentages were
in effect). For purposes of this Agreement, the term “Units” shall be deemed to
include shares of capital stock received in exchange for Units upon an
incorporation of the LLC pursuant to Section 351 of the Code.

SECTION 4.3. Code Section 704(c) Tax Allocations. Income, gain, loss, and
deduction with respect to any Section 704(c) Property shall, solely for tax
purposes, be allocated among the Members so as to take account of any variation
between the adjusted basis of such property to the LLC for federal income tax
purposes and its initial Agreed Value pursuant to any allowable method under
Code § 704(c) and the Treasury Regulations promulgated thereunder. Any elections
or decisions relating to allocations under this Section 4.3 shall be determined
by the Board. Allocations pursuant to this Section 4.3 are solely for purposes
of federal, state, and local taxes and shall not be taken into account in
computing any Member’s Capital Account or share of Profits, Losses, other items,
or distributions pursuant to any provision of this Agreement; provided, however,
any allocation under Treasury Regulation Section 1.704-3 with respect to
Section 704(c) Property shall be disregarded in determining the Adjusted Taxable
Income allocated to the Members for purposes of computing distributions pursuant
to Section 3.1.

 

4



--------------------------------------------------------------------------------

EXECUTION COPY

 

SECTION 4.4. Miscellaneous.

(a) Allocations Attributable to Particular Periods. For purposes of determining
Profits, Losses or any other items allocable to any period, such items shall be
determined on a daily, monthly, or other basis, as determined by the Board using
any permissible method under Code § 706 and the Treasury Regulations thereunder.

(b) Other Items. Except as otherwise provided in this Agreement, all items of
LLC income, gain, loss, deduction, credit and any other allocations not
otherwise provided for shall be divided among the Members in the same proportion
as they share Profits or Losses, as the case may be, for the year.

(c) Tax Allocations. All items and taxable income, gain, loss and deduction
shall be allocated among the Members, as to the extent possible, is the same
proportions as corresponding items of income, gain, loss and deduction for
purposes of adjusting Capital Accounts.

(d) Tax Consequences; Consistent Reporting. The Members are aware of the income
tax consequences of the allocations made by this Article IV and by the
Regulatory Allocations and hereby agree to be bound by those allocations as
reflected on the information returns of the LLC in reporting their shares of LLC
income and loss for income tax purposes. Each Member agrees to report his
distributive share of LLC items of income, gain, loss, deduction and credit on
his separate return in a manner consistent with the reporting of such items to
it by the LLC. Any Member failing to report consistently shall notify the
Internal Revenue Service of the inconsistency as required by law and shall
reimburse the LLC for any legal and accounting fees incurred by the LLC in
connection with any examination of the LLC by federal or state taxing
authorities with respect to the year for which the Member failed to report
consistently.

ARTICLE V

MANAGEMENT

SECTION 5.1. Management by the Board.

(a) General Authority of the Board; Size and Composition. Subject to the
provisions of this Agreement (including, without limitation, Sections 5.2 and
5.3(a)(ii)) and any non-waivable provisions of the Act or other applicable law,
the Board shall have complete authority and exclusive control over the
management of the business and affairs of the LLC and may take any action
without the approval of any Member. Decisions or actions relating to the LLC
that are made or approved by the Board of Directors (or, with respect to matters
requiring a vote, consent or other action of the Members hereunder or pursuant
to non-waivable provisions of the Act or other applicable law, by the Members)
in accordance with this Agreement shall constitute decisions or actions by the
LLC and shall be binding on each Member, Director, Officer and employee of the
LLC. Except as may be expressly provided otherwise elsewhere in this Agreement,
no Member (in its capacity as such) shall have any right, power or authority to
act for or on behalf of the LLC, to do any act that would be binding on the LLC,
or to incur any expenditures on behalf of the LLC. The number of Directors shall
be fixed from time to time by the Members holding a majority of Units entitled
to vote, voting together as a single class; provided, however, the number of
Directors as of the date hereof shall be three (3). The individuals serving as
Directors as of the date hereof are Michael Nadolny, Harold Gubnitsky and David
Szostak. Each Director shall serve until his successor is duly appointed or
until his earlier death, resignation or removal. Any Director may be removed for
any reason by Members then holding a majority of the Units then outstanding and
entitled to vote. Vacancies on the Board shall be filled by Members then holding
a majority of the Units then outstanding and entitled to vote or, if any Person
is entitled to designate such Director, then by such Person.

(b) AzTE Observer Rights. At all times prior to the Qualified IPO, the LLC shall
(i) permit a representative of AzTE (the “AzTE Observer”) to attend all meetings
of the Board and all meetings of committees of the Board (if any) (as well as
any other meeting wherein any member of the Board is invited to attend in such

 

5



--------------------------------------------------------------------------------

EXECUTION COPY

 

member of the Board’s capacity as a member of the Board), in a non-voting,
participating observer capacity, and (ii) deliver to the AzTE Observer all
notices of any such meetings, as well as copies of all written materials
delivered to any member of the Board (in such member of the Board’s capacity as
a member of the Board) or any committee of the Board, in each case at the same
time as such notices and other written materials are delivered to members of the
Board or any committee of the Board, as applicable. For the avoidance of doubt,
the AzTE Observer shall be permitted to participate in all discussions taking
place during any meeting that the AzTE Observer is entitled to attend hereunder,
but shall have no right to, and shall not, vote with respect to any matter to be
acted on at any such meeting, and shall not be a Director within the meaning of
this Agreement. As of the Effective Date, the AzTE Observer is Peter Slate.

(c) Officers. The officers of the LLC (the “Officers”) shall consist of a Chief
Executive Officer, a Chief Operating Officer, a Secretary, an Assistant
Secretary, and such other Officers with such other titles, authority, duties and
responsibilities as set forth herein or as the Board shall determine (subject to
Section 5.3(a)(iii)). As of the Effective Date, the LLC has four Officers: a
Chief Executive Officer, Michael Nadolny, a Chief Operating Officer, James
McCreary, a Secretary, Mark R. Mohler and an Assistant Secretary, David P.
Szostak. Unless otherwise specifically stated herein, all decisions relating to
day-to-day operation and management of the LLC and its assets and affairs shall
be made by the Chief Executive Officer in accordance with the directions of and
subject to the review of the Board. In the absence of the Chief Executive
Officer, the Chief Operating Officer shall have the authority of the Chief
Executive Officer. The Secretary shall: (i) keep accurate membership records for
the LLC; (ii) maintain records of and, whenever necessary, certify all
proceedings of the Member of the LLC; (iii) receive notices required to be sent
to the Secretary and to keep a record of such notices in the records of the
Company; and (iv) perform other duties prescribed by the Chief Executive
Officer. The Assistant Secretary shall perform the duties of the Secretary in
the absence of the Secretary or at the direction of the Secretary. The Board may
create additional offices of the LLC as the Board may determine. The Board shall
institute a signature policy for the LLC, which may be amended by the Board from
time to time, in order to set forth the procedures for the approval and
execution of documents on behalf of the LLC and the offices and individuals
authorized to execute documents on behalf of the LLC. Notwithstanding anything
to the contrary in this Agreement, neither the appointment of any Officer nor
the delegation of authority to any Officer pursuant to Section 5.3(a)(iii) shall
relieve the Board, or any Director, of its, his or her duties to the Company
specified in Section 5.3(a)(ii) or of any liability for failure to properly
discharge such duties (regardless of whether any individual appointed to serve
in a particular Officer position was chosen with reasonable care).

(d) Special Meetings. Special meetings of the Board may be held at any time or
place whenever called by the Chief Executive Officer of the LLC, or by written
request of any two (2) Directors, notice thereof being given to each Director
and the AzTE Observer by the Secretary of the LLC or other Person calling the
meeting. Notwithstanding the foregoing, meetings may be held at any time without
formal notice provided all of the Directors and the AzTE Observer are present or
those not present shall at any time waive or have waived notice thereof.

(e) Notice. Except as otherwise specifically provided herein, notice of any
special meetings shall be given at least ten (10) days previous thereto by
written notice delivered personally, by facsimile transmission or by major
express mail carrier or courier. If given by express mail or courier, such
notice shall be deemed to be delivered on the date shown on the tracking records
for such major express mail carrier or courier.

(f) Meetings by any Form of Communication. The Board shall have the power to
permit any and all Directors and the AzTE Observer to participate in a regular
or special meeting by, or conduct the meeting through the use of any means of
communication by which all Directors and the AzTE Observer participating may
simultaneously hear each other during the meeting. A Director (or the AzTE
Observer) participating in a meeting by this means is deemed to be present in
person at the meeting.

(g) Quorum. A majority of the members of the Board as then constituted shall
constitute a quorum for the transaction of business, but a lesser number may
adjourn any meeting and the meeting may be held as adjourned without further
notice. When a quorum is present at any meeting, a majority of the Directors
present thereat shall decide any question brought before such meeting, except as
otherwise provided by law or by this Agreement. The fact that a Director has an
interest in a matter to be voted on by the meeting shall not prevent his being
counted for purposes of a quorum.

 

6



--------------------------------------------------------------------------------

EXECUTION COPY

 

(h) Action by Written Consent of Directors. Any action required to be taken at a
meeting of the Board, or any other action which may be taken at a meeting of the
Board, may be taken without a meeting by written consent if (i) all (but not
less than all) of the Directors then serving in such capacity consent in writing
to taking such action without a meeting, and (ii) the AzTE Observer is furnished
a copy of such written consent not less than two (2) business days prior to its
execution by any Director. The action must be evidenced by one or more written
consents describing the action taken and signed by each of the Directors then
serving, and shall be filed with the LLC records reflecting the action taken.
The LLC shall provide a copy of each such written consent to the AzTE Observer
as soon as practicable after the applicable actions have been approved (but in
any event not later than ten (10) days after such approval).

SECTION 5.2. AzTE Consent Required. Notwithstanding anything contained herein to
the contrary, other than with the prior written consent of AzTE (which consent
may be withheld by AzTE in its sole and absolute discretion), until a Qualified
IPO has occurred, neither the LLC, the Board, any Member, any Officer, nor any
other Person (pursuant to delegated authority or otherwise) shall have any
authority to, and none of them shall, directly or indirectly:

(a) Cause or permit the LLC to issue any New Securities that are dilutive to
AzTE’s rights to allocations of profit and loss, voting rights or distributions
or otherwise adverse to any of AzTE’s other rights as set forth in this
Agreement.

(b) Cause or permit the LLC to merge with or into or consolidate with any other
entity unless, as of immediately after such merger or consolidation, (i) XLTG
continues to own, directly or indirectly, at least a majority of the voting
power of all Units, shares of capital stock, or other equity securities or
interests (as applicable) of the surviving or resulting entity, and (ii) neither
XLTG nor any Affiliate of XLTG other than the LLC and its Subsidiaries receives
any cash or other consideration in connection with such transaction (provided,
however, that this Section 5.2(e) shall not apply to any transaction effected
pursuant to Section 7.7 or Section 7.9);

(c) Cause or permit any amendment to this Agreement or the certificate of
formation of the LLC (including, without limitation, by merger) unless such
amendment (i) does not increase the liability or obligations of AzTE hereunder
in any respect, and (ii) does not adversely affect AzTE’s rights hereunder (in
AzTE’s capacity as a holder of Units or otherwise) including, but not limited
to, with respect to allocations of profit and loss, voting rights or
distributions;

(d) Cause or permit the LLC to make any distribution to a Member other than as
set forth in Article III, or to redeem, retire, repurchase or otherwise acquire
any Units (other than repurchases of incentive equity on terms set forth in the
grant agreement or option);

(e) Cause or permit the LLC to undertake any public offering of its securities
that is not a Qualified IPO;

(f) Cause or permit the LLC to license or assign any of its intellectual
property to any joint venture or Subsidiary whereby XLTG or any Affiliate of
XLTG other than the LLC holds an equity interest in such joint venture or
Subsidiary;

(g) Cause the LLC to borrow funds from XLTG unless: (i) such borrowing bears
interest at a rate per annum of no more than (x) the interest rate under which
XLTG has borrowed money from third parties in arm’s length transactions or
(y) if XLTG has not borrowed in order to advance such funds, the prevailing
market terms, but in no event shall the rate in (x) or (y) be greater than the
prime rate plus 2%, (ii) any interest or other current payments by the LLC in
respect of such borrowing are accrued and paid only upon maturity of the debt
and (iii) XLTG agrees that, upon maturity, acceleration or prepayment of the
indebtedness, it will subordinate its rights to repayment to AzTE for the amount
of such repayment which would have been distributed to AzTE in dissolution,
bankruptcy, sale, merger or similar transaction if such borrowed funds had been
contributed by XLTG to the capital

 

7



--------------------------------------------------------------------------------

EXECUTION COPY

 

of the LLC rather than loaned and AzTE shall be either paid such subordinated
amount pro rata along with to any payment to XLTG or, in the event that such
payment cannot be made directly to AzTE, the payment may be made in full to XLTG
and XLTG shall then be required to pay 5% of any such payment to AzTE as
promptly as practicable;

(h) Cause or permit the LLC to obtain goods or services from XLTG or any of its
Affiliates on terms less favorable to the LLC than if such goods or services
were provided by an unrelated third party engaged in the business of providing
such goods or services.

(i) Cause or permit the LLC to waive any rights it has or may have against XLTG
or any of XLTG’s other Affiliates, employees or agents; or

(j) Cause or permit the LLC to enter into any agreement, commitment or
undertaking to do any of the foregoing.

For purposes of this Section 5.2, the term “XLTG” shall include any other Person
holding, at the relevant time, Units representing a majority of the voting power
of all Units outstanding at such time. The rights contained in this Section 5.2
shall not apply to, and shall cease and become void contemporaneously with a
Qualified IPO.

SECTION 5.3 Duties of Members and Directors; Limitation of Liability;
Indemnification.

(a) To the fullest extent permitted by the Act and other applicable law, and in
all instances to the extent not inconsistent with the specific provisions of the
Certificate of Formation or this Agreement, it is the intention of the parties
that:

(i) The Members in their respective capacities as such shall be subject to
fiduciary and similar duties only to the extent that such duties are applicable
to stockholders of a for-profit stock corporation organized and existing under
the DGCL to which provisions of Subchapter XIV of the DGCL, 8 Del. Ch §§ 341
ff., are not applicable (such a corporation, a “Delaware Corporation”), provided
that nothing herein shall be interpreted to eliminate the implied contractual
covenant of good faith and fair dealing or to limit or eliminate liability for
any act or omission that constitutes a bad faith violation of the implied
contractual covenant of good faith and fair dealing.

(ii) The Directors in their respective capacities as such shall have the rights,
powers, authority set forth in this Agreement. The Directors in their respective
capacities as such shall have the duties and responsibilities of directors of a
board of directors of a Delaware Corporation, as such rights, powers, authority,
duties and responsibilities are interpreted and defined by decisions of state
and federal courts having jurisdiction to interpret and define the same. Subject
to, but without limiting the generality of, the foregoing, (X) all Directors
shall, with respect to their actions and conduct in their respective capacities
as such, be subject to the fiduciary duties of care, loyalty and disclosure
applicable to directors of a Delaware Corporation, and (Y) the Board of
Directors shall act only collectively, and no Director acting individually in
his capacity as such shall have any right, power or authority to bind the LLC
(except that a Director who is also an Officer may bind the LLC in his capacity
as an Officer if he is authorized to do so in such capacity).

(iii) Those Officers with titles expressly referenced in the DGCL or customarily
used in a Delaware Corporation, in their respective capacities as such, shall,
unless otherwise provided herein or determined by the Board, have the statutory
and customary rights, powers, authority, duties and responsibilities of officers
with similar titles of a Delaware Corporation. Without limiting the generality
of the foregoing, without the approval of the Board of Directors or, to the
extent required hereby or by non-waivable provisions of applicable law, of the
Members, no Officer shall have any right, power or authority to cause the LLC to
enter into any transaction or to take any other action which would, if the LLC
were a Delaware Corporation, require a vote or other approval of the board of
directors or the stockholders of such Delaware Corporation. The Members and the
Board of Directors hereby delegate to each Officer such rights, powers and
authority with respect to the management of the business and affairs of the LLC
as may be necessary or advisable to effect the provisions of Section 5.1(c) or
this Section 5.3(a)(iii).

 

8



--------------------------------------------------------------------------------

EXECUTION COPY

 

(b) Each Person who is or was a Director or Officer of the LLC or the AzTE
Observer (each, a “Covered Person”) shall have no liability to the LLC or to any
Member or Director for any loss suffered by the LLC which arises out of any
action or inaction by such Covered Person with respect to the LLC if (i) such
Covered Person so acted or omitted to act in accordance with applicable
standards of conduct specified in Section 5.3(a), and (ii) such action or
omission did not constitute willful misconduct, gross negligence or fraud.

(c) The Covered Persons shall be indemnified by the LLC against any and all
claims, demands and losses whatsoever if: (i) the indemnitee conducted himself
in good faith; and (ii) the indemnitee reasonably believed (x) in the case of
conduct in his official capacity with the LLC, that his conduct was in the LLC’s
best interests and in accordance with the provisions of this Agreement, and
(y) in all other cases, that his conduct was at least not opposed to the LLC’s
best interests; and (iii) in the case of any criminal proceeding, the indemnitee
had no reasonable cause to believe his conduct was unlawful. The payment of any
amounts for indemnification shall be made before any distributions are made by
the LLC. No Member shall have any obligation to provide funds for any
indemnification obligation hereunder. To the fullest extent permitted by law,
the indemnification and advances provided for herein shall include expenses
(including attorneys’ fees), judgments, penalties, fines and amounts paid in
settlement, provided that any advances shall be made only upon receipt by the
LLC of the indemnitee’s undertaking to repay the amounts advanced in full if it
is finally determined that the indemnittee is not entitled to indemnification
under this Section 5.3. The indemnification provided herein shall not be deemed
to limit the right of the LLC to indemnify any other Person for any such
expenses (including attorneys’ fees), judgments, fines and amounts paid in
settlement to the fullest extent permitted by law, both as to action in his
official capacity and as to action in another capacity while holding such
office.

(d) Notwithstanding the foregoing, the LLC shall not indemnify any such
indemnitee who was or is a party or is threatened to be made a party to any
threatened, pending or completed action or suit by or in the name of the LLC to
secure a judgment in its favor against such indemnitee with respect to any
claim, issue or matter as to which the indemnitee shall have been adjudged to be
liable to the LLC, unless and only to the extent that, a court of competent
jurisdiction shall determine upon application that, despite the adjudication of
liability but in view of all the circumstances of the case, such indemnitee is
fairly and reasonably entitled to indemnity for such expenses which such court
shall deem proper. In addition, notwithstanding anything to the contrary herein,
no Covered Person shall be entitled to indemnification under this Section 5.3
with respect to any action, suit or proceeding initiated by such Covered Person
against the LLC or any of its Subsidiaries, or against any Member or any of its
Affiliates, unless such initiation was approved in advance by the Board (or,
with respect to any action, suit or proceeding against AzTE or any of its
Affiliates, by AzTE).

(e) The rights to indemnification and advancement of expenses set forth in this
Section 5.3 are intended to be greater than those which are otherwise provided
for in the Act, are contractual between the LLC and the Person being
indemnified, his heirs, executors and administrators, and, with respect to this
Section 5.3 are mandatory, notwithstanding a Person’s failure to meet the
standard of conduct required for permissive indemnification under the Act, as
amended from time to time. The rights to indemnification and advancement of
expenses set forth in this Section 5.3 are nonexclusive of other similar rights
which may be granted by law, the LLC’s Certificate of Formation, a resolution of
the Board or the Members or an agreement with the LLC, which means of
indemnification and advancement of expenses are hereby specifically authorized.

(f) Any amendment or modification of the provisions of this Section 5.3, either
directly or by the adoption of an inconsistent provision, shall be prospective
only and shall not adversely affect any right or protection set forth herein
existing in favor of a particular individual at the time of such repeal or
modification. In addition, if an amendment to the Act limits or restricts in any
way the indemnification rights permitted by law as of the date hereof, such
amendment shall apply only to the extent mandated by law and only to activities
of Persons subject to indemnification under this Section 5.3 which occur
subsequent to the effective date of such amendment.

 

9



--------------------------------------------------------------------------------

EXECUTION COPY

 

ARTICLE VI

MEMBER ACTION AND MEETINGS

SECTION 6.1. Actual Meetings.

(a) Meetings of the Members may be called by any Member or group of Members who
hold, individually or collectively, at least twenty-five percent (25%) of the
Units entitled to vote, by notice to the other Members setting forth the date
and time of the meeting and the matters proposed to be acted upon at the
meeting. Such meetings shall be held at such place as may be designated by the
Members giving notice. Notice of any meeting shall be given pursuant to
Section 12.1 below to all Members not fewer than five (5) nor more than thirty
(30) days prior to the meeting. Notice of any meeting of the Members shall be
deemed to have been waived by attendance at the meeting, unless the Member
attends the meeting solely for the purpose of objecting to notice and so objects
at the beginning of the meeting. Members may attend and vote in person or by
proxy at such meeting, and the LLC shall make reasonable arrangements to permit
Members to attend and vote at meetings by telephone. Any vote or consent of the
Members may be given at a meeting of Members or may be given in accordance with
the procedure prescribed in Section 6.2 for written consent to action in lieu of
actual meetings. The presence in person of Members sufficient to take the
proposed action as set forth in this Agreement shall constitute a quorum at all
meetings of the Members.

(b) Meetings of the Members may be held via conference call with no physical
location designated as the place of the meeting, provided that all Persons on
the conference call can hear and speak to one another and notice of the
conference call is given or waived as required by this Section 6.1. The Board
shall be responsible for arranging the conference call and shall specify in the
notice of the conference call meeting the method by which the Members can
participate in the conference call.

SECTION 6.2. Written Consent to Action in Lieu of Actual Meetings. Any action
that is permitted or required to be taken by Members may be taken or ratified by
written consent setting forth the specific action to be taken, and signed by
those holders of Units required in order to take the specified action. A copy of
each such written consent shall be given to the Members in the same manner as
contemplated by Section 228 of the DGCL with respect to written consents of
stockholders, except that no such copy need be (but may be) given to any Member
holding solely Class B Units.

ARTICLE VII

TRANSFER OF INTERESTS

SECTION 7.1. In General. Except in the case of a Qualified IPO or a Qualified
Drag-Along Transaction or, if not in the course of a Qualified IPO or Qualified
Drag-Along Transaction, as otherwise set forth in this Article VII, a Member may
not Transfer, directly or indirectly, all or any portion of its Units. Any
Transfer which does not comply with the provisions of this Article VII shall be
void; provided, however, in the event that a court of competent jurisdiction
finds in an order that any restriction on transfer contained in this Section 7.1
is unenforceable, then the transfer sought to be effected shall be deemed an
Optional Purchase Event (as defined below) and all time periods prescribed
hereinafter shall be deemed to run from the date on which such court’s order
becomes final and unappealable.

SECTION 7.2. Limited Exception for Transfers. Except as may be provided herein
with respect to Units of a particular class (other than Class A Units), and
except as may be set forth in a separate written agreement between the LLC and
the relevant Member, a Member may Transfer all or any portion of its Units if
(i) the Transfer is a Permitted Transfer as described in Section 7.6 or
(ii) each of the following conditions is satisfied:

(a) Prior Notice. At least thirty (30) days prior to any proposed Transfer of
Units otherwise permitted pursuant to this Section 7.2, the Member (the “Selling
Unitholder”) proposing to Transfer all or any portion of its Units delivers the
OPE Notice to the LLC.

 

10



--------------------------------------------------------------------------------

EXECUTION COPY

 

(b) Assignment Documents. The Selling Unitholder and its transferee execute,
acknowledge, and deliver to the LLC such instruments of transfer and assignment
with respect to such transaction as are in form and substance reasonably
satisfactory to the LLC, including, without limitation, the written agreement of
the transferee to assume and be bound by all of the obligations of the
transferor under this Agreement, including any obligation to make Capital
Contributions.

(c) Securities Law Compliance. Either (i) the Transfer is to the heirs, devisees
or legatees of a deceased individual Member, (ii) the Units are registered under
the Securities Act and the rules and regulations thereunder, and any applicable
securities laws, or (iii) the LLC and its counsel determine that the sale,
assignment or transfer qualifies for an exemption from the registration
requirements of the Securities Act and any applicable securities laws. The LLC
has no obligation or intention to register Units for resale under any federal or
state securities laws or to take any action which would make available any
exemption from the registration requirements of such laws.

(d) Transfer Notification. Such Member provides the LLC with the notification
required by Code § 6050K(c)(1).

(e) Rights of First Refusal. If the proposed Transfer is an Optional Purchase
Event, the Selling Unitholder shall have complied with all relevant provisions
contained elsewhere in this Article VII (and the time periods described thereon
shall apply in lieu of the 30-day notice in Section 7.2(a)).

Any attempted sale, assignment or Transfer with respect to which any of the
above conditions have not been satisfied shall be null and void, and the LLC
shall not recognize the attempted purchaser, assignee, or transferee for any
purpose whatsoever, and the Member attempting such sale, transfer or assignment
shall have breached this Agreement for which the LLC and the other Members shall
have all remedies available at law or in equity.

SECTION 7.3. Admission of Assignees as Members. No Person taking or acquiring,
by whatever means, any Units from any Member in the LLC shall be admitted as a
Member unless such Person:

(a) Elects to become a Member by executing and delivering such Person’s written
acceptance and adoption of the provisions of this Agreement; and

(b) Executes, acknowledges, and delivers to the LLC such other instruments as
the LLC may reasonably deem necessary or advisable to effect the admission of
such Person as a Member.

The Board shall amend the Information Exhibit from time to time to reflect the
admission of Members pursuant to this Section 7.3. A transferee of Units that
fails to be admitted as a Member as a result of its noncompliance with the
requirements of this Section 7.3 shall, subject to the provisions of
Section 8.3, be an assignee with those rights and obligations as set forth in
the last sentence of Section 8.3.

SECTION 7.4. Distributions and Allocations With Respect to Transferred Units. If
any Units are sold, assigned, or transferred during any Fiscal Year in
compliance with the provisions of this Article VII, then (i) Profits, Losses,
and all other items attributable to such Units for such period shall be divided
and allocated between the transferor and the transferee by taking into account
their varying interests during such Fiscal Year in accordance with Code §
706(d), using any conventions permitted by the Code and selected by the Board;
(ii) all distributions on or before the date of such transfer shall be made to
the transferor, and all distributions thereafter shall be made to the
transferee; and (iii) the transferee shall succeed to and assume the Capital
Account and other similar items of the transferor to the extent related to the
transferred Units. Solely for purposes of making the allocations and
distributions, the LLC shall recognize such transfer not later than the end of
the calendar month during which the LLC receives notice of such transfer. If the
LLC does not receive a notice stating the date the Units were transferred and
such other information as the LLC may reasonably require within thirty (30) days
after the end of the Fiscal Year during which the transfer occurs, then all of
such items shall be allocated, and all distributions shall be made to the
Person, who, according to the books and records of the LLC on the last day of
the Fiscal Year during which the transfer occurs, was the owner of the Units.
Neither the LLC nor any Director shall incur any liability for making
allocations and distributions in accordance with the provisions of this
Section 7.4, whether or not such Person had knowledge of any transfer of
ownership of any Units.

 

11



--------------------------------------------------------------------------------

EXECUTION COPY

 

SECTION 7.5. Optional Purchase of Units.

(a) Optional Purchase Event; OPE Notice. If an Optional Purchase Event occurs
with respect to any holder of Units, such Person (the “Selling Member”) shall
immediately deliver written notice of such occurrence (the “OPE Notice”) to the
LLC and to each other Member excluding any Member holding only Class B Units
(each Member to which the OPE Notice is so required to be delivered, an
“Eligible Member”), in the manner prescribed in Section 12.1. The OPE Notice
must specify: (i) the name and address of the party to which the Selling Member
proposes to Transfer any Units or any interest therein (the “Offeror”), (ii) the
number and class of Units the Selling Member proposes to Transfer (the “Offered
Units”), (iii) the consideration per Unit to be delivered to the Selling Member
for the proposed Transfer, and (d) all other material terms and conditions of
the proposed transaction. If the Person with respect to whom the Optional
Purchase Event has occurred does not provide the OPE Notice and if the LLC
determines that Optional Purchase Event has occurred, the LLC shall provide to
each Eligible Member the notice that should have been sent by the Person with
respect to whom the Optional Purchase event has occurred. For purposes of this
Section 7.5(a), an Optional Purchase Event described in clause (ii) of
Section 7.5(e) shall be deemed to constitute a Transfer by the Selling Member of
all Units held by such Member, and the consideration per Unit and the other
terms and conditions of such Transfer shall otherwise be as specified in, and
subject to, the provisions of Section 7.5(e).

(b) LLC Option to Purchase.

(i) Subject to Section 7.5(d), the LLC shall have the first option (the “LLC
Option”) to purchase all or any part of the Offered Units for the consideration
per Unit and on the terms and conditions specified in the OPE Notice (or in
Section 7.5(e), as applicable). The LLC must exercise the LLC Option no later
than 20 days after such OPE Notice is deemed under Section 12.1 to have been
delivered to it, by written notice to the Selling Member.

(ii) In the event the LLC does not exercise the LLC Option within such 20-day
period with respect to all of the Offered Units, the LLC shall, by the last day
of such period, give written notice of that fact to each Eligible Member (the
“Eligible Member OPE Notice”). The Eligible Member OPE Notice shall specify the
number of Offered Units not purchased by the LLC (the “Remaining Units”).

(iii) In the event the LLC duly exercises the LLC Option to purchase all or part
of the Offered Units, the closing of such purchase shall take place at the
offices of the LLC on the later of (A) the date five days after the expiration
of such 20-day period or (B) the date that the Eligible Members consummate their
purchase of Remaining Units under Section 7.5(c)(iii).

(c) Eligible Members’ Option to Purchase.

(i) Subject to Section 7.5(d), each Eligible Member shall have an option (the
“Eligible Member Option”), exercisable for a period of 15 days from the date of
delivery of the Eligible Member OPE Notice, to purchase, on a pro rata basis
according to the number of Units owned by such Eligible Member, the Remaining
Units for the consideration per Unit and on the terms and conditions set forth
in the OPE Notice (or in Section 7.5(e), as applicable). Such option shall be
exercised by delivery by such Eligible Member of written notice to the Secretary
of the LLC. Alternatively, each Eligible Member may, within the same 15-day
period, notify the Secretary of the LLC of its desire to participate in the
Transfer of the Units on the terms set forth in the OPE Notice (or in
Section 7.5(e), as applicable), and the number and class of Units it wishes to
Transfer.

(ii) In the event options to purchase have been exercised by the Eligible
Members with respect to some but not all of the Remaining Units, those Eligible
Members who have exercised their options within the 15-day period specified in
Section 7.5(c)(i) shall have an additional option (which shall also be
considered an “Eligible Member Option” hereunder), for a period of five days
next succeeding the expiration of such 15-day period, to purchase all or any
part of the balance of such Remaining Units on the terms and conditions set
forth in

 

12



--------------------------------------------------------------------------------

EXECUTION COPY

 

the OPE Notice (or in Section 7.5(e), as applicable), which option shall be
exercised by the delivery of written notice to the Secretary of the LLC. In the
event there are two or more such Eligible Members that choose to exercise the
last-mentioned option for a total number of Remaining Units in excess of the
number available, the Remaining Units available for each such Eligible Member’s
option shall be allocated to such Eligible Member pro rata based on the number
of Units owned (to the extent applicable, on an as-converted basis) by the
Eligible Members so electing.

(iii) If the options to purchase the Remaining Units are exercised in full by
the Eligible Members, the LLC shall immediately notify all of the exercising
Eligible Members and the Selling Member of that fact. The closing of the
purchase of the Remaining Units shall take place at the offices of the LLC no
later than five days after the date of such notice to the Eligible Members and
the Selling Member. Neither the LLC nor any of the Eligible Members shall have
any right to purchase any of the Offered Units hereunder unless the LLC and/or
the Eligible Members exercise their option or options to purchase all of the
Offered Units.

(d) Failure to Fully Exercise Options; Co-Sale.

(i) If the LLC and the Eligible Members do not exercise their options to
purchase all of the Offered Units within the periods described in this
Section 7.5 (the “Option Period”), then all options of the LLC and the Eligible
Members to purchase the Offered Units, whether exercised or not, shall
terminate, but each Eligible Member which has, pursuant to Section 7.5(c)(i),
expressed a desire to Transfer Units in the transaction (a “Participating
Eligible Member”), shall be entitled to do so pursuant to this Section 7.5(d).
The LLC shall promptly, on expiration of the Option Period, notify the Selling
Member of the aggregate number of Units the Participating Eligible Members wish
to Transfer. The Selling Member shall use its best efforts to interest the
Offeror in purchasing, in addition to the Offered Units, the Units the
Participating Eligible Members wish to Transfer. If the Offeror does not wish to
purchase all of the Units made available by the Selling Member and the
Participating Eligible Members, then each Participating Eligible Member and the
Selling Member shall be entitled to Transfer, at the price and on the terms and
conditions set forth in the OPE Notice (or in Section 7.5(e), as applicable), a
portion of the Units being sold to the Offeror, in the same proportion as such
Selling Member’s or Participating Eligible Member’s ownership of Units bears to
the aggregate number of Units owned by the Selling Member and the Participating
Eligible Members; provided that the price set forth in the OPE Notice with
respect to any Units convertible into a different class of Units, or any Units
possessing a liquidation preference over one or more other classes of Units
(including by reason of another class of Units constituting profits interests)
shall be appropriately adjusted, if necessary, based on the conversion ratio of
any convertible Units to be sold and/or on the amounts distributable in
liquidation of the LLC with respect to any Units possessing a liquidation
preference. The transaction contemplated by the OPE Notice shall be consummated
not later than 60 days after the expiration of the Option Period.

(ii) If the Participating Eligible Members do not elect to Transfer the full
number of Units which they are entitled to Transfer pursuant to
Section 7.5(d)(i), the Selling Member shall be entitled to sell to the Offeror,
according to the terms set forth in the OPE Notice (or in Section 7.5(e), as
applicable), that number of its own Units which equals the difference between
the number of Units desired to be purchased by the Offeror and the number of
Units the Participating Eligible Members Transfer pursuant to Section 7.5(d)(i).
If the Selling Member wishes to Transfer (including an indirect Transfer
pursuant to an Optional Purchase Event described in clause (ii) of
Section 7.5(e)) any such Units at a price per Unit which differs from that set
forth in the OPE Notice, upon terms different from those previously offered to
the LLC and the Eligible Members, or more than 90 days after the expiration of
the Option Period, then, as a condition precedent to such transaction, such
Units must first be offered to the LLC and the Eligible Members on the same
terms and conditions as given the Offeror, and in accordance with the procedures
and time periods set forth above.

(iii) The proceeds of any Transfer made by the Selling Member without compliance
with the provisions of this Section 7.5 shall be deemed to be held in
constructive trust in such amount as would have been due the Participating
Eligible Members if the Selling Member had complied with this Agreement. Any
Transfer of Units to the Offeror shall comply with the other provisions of this
Agreement, and the Offeror shall be a mere assignee and shall not become a
Member unless admitted to the LLC as such pursuant to the terms of this
Agreement.

 

13



--------------------------------------------------------------------------------

EXECUTION COPY

 

(e) Optional Purchase Events. For purposes of this Agreement, the term “Optional
Purchase Event” shall mean the proposed Transfer of any Units, or any interest
therein, by the holder thereof unless such Transfer is to a Permitted Transferee
of the transferor or a Transfer described in Section 7.6.

(f) Proposed Transfer for Consideration. If the Optional Purchase Event is a
proposed Transfer of Units (or any interest therein) for cash, indebtedness,
property or other consideration, then the LLC Option and the Eligible Member
Option shall be to purchase such Units (or interest therein) for cash plus the
fair market value of the other consideration (if any) proposed to be received in
exchange for the Transfer of the same. If the consideration includes any
indebtedness, property or other noncash consideration, fair market value of such
consideration shall be determined pursuant to the Appraisal Exhibit (and if such
determination is necessary, then all time periods set forth in this Section 7.5
shall, to the extent they are affected thereby, be tolled for the period of, and
until completion of, such determination).

(g) Other Optional Purchase Events. If the Optional Purchase Event is described
in clause (ii) of Section 7.5(e), then the LLC Option and the Eligible Member
Option shall be for a purchase price equal to, unless otherwise agreed to by the
transferring Person and the purchaser(s), (i) the fair market value of the
transferring Person’s Units as of the last day of the calendar month immediately
prior to the occurrence of the Optional Purchase Event (the “Valuation Date”)
determined pursuant to the Appraisal Exhibit, plus (ii) simple interest at the
Prime Rate on the amount determined under clause (i) from the Valuation Date to
the closing date, reduced by (iii) any distributions with respect to such Units
from the Valuation Date through the closing date (and if such determination is
necessary, then all time periods set forth in this Section 7.5 shall, to the
extent they are affected thereby, be tolled for the period of, and until
completion of, such determination).

(h) The rights of the LLC and the Eligible Members under this Section 7.5 shall
not apply to any pledge or hypothecation of Units which creates a mere security
interest, provided the pledgee provides the LLC and the Eligible Members with a
written agreement to be bound by this Agreement (including compliance with the
provisions of this Article VII prior to taking or transferring title to any
pledged Units) to the same extent as the pledging holder of Units, in form and
substance satisfactory to the LLC and each of the Eligible Members. XLTG shall
not be required to obtain any written agreement from Laurus Master Fund which
already holds a pledge and security interest in XLTG’s membership interest in
the LLC.

SECTION 7.6. Permitted Transfers; Effect of Transfer by AzTE. Notwithstanding
anything contained herein to the contrary, AzTE shall be permitted to Transfer
all or part of its Units to Arizona State University, the Arizona Board of
Regents, the Arizona State University Foundation, or any entity controlled by,
and substantially all of the beneficial interests which are owned by, AzTE or
any of the foregoing, so long as the requirements of subsection (b) of
Section 7.2 are met. Any Person to whom Units are transferred by AzTE in
compliance with Agreement shall have, and be entitled to exercise, the rights of
AzTE hereunder to the extent such rights are transferred to such Person by AzTE
(except any Person to whom all of the AzTE’s Units are transferred in compliance
with this Agreement shall have, and shall be entitled to exercise, all rights of
AzTE hereunder).

SECTION 7.7. Corporate Conversion.

(a) In General. It is the express intention and understanding of the Members at
the time of their execution of this Agreement that the LLC may be converted into
a corporation in the manner set forth herein by the action of the Board and
without the necessity of any action or any investment decision on the part of
any Member.

(b) Procedures. Upon the determination at any time by the Board that it is in
the best interests of the LLC that it be converted into a corporation, the Board
shall (i) cause the LLC to be converted into a corporation pursuant to any
appropriate procedure permitted under the Act, and (ii) cause to be executed,
delivered and filed the certificate of incorporation of the resulting
corporation (including any certificates of designation) and such other
instruments and documents as it shall determine to be necessary or appropriate
in order to effectuate such conversion (such transaction referred to as a
“Corporate Conversion”). In connection with the Corporate Conversion, (i) each
holder of outstanding Class A Units shall receive one share of voting common
stock in the resulting corporation for each Class A Unit of such holder on the
date of the Corporate Conversion and (ii) each holder of outstanding Class B
Units shall receive one share of non-voting common stock in the resulting
corporation for each Class B Unit of

 

14



--------------------------------------------------------------------------------

EXECUTION COPY

 

such holder on the date of the Corporate Conversion. Notwithstanding the
foregoing, in connection with the Corporation Conversion, AzTE shall receive
that number of shares of voting stock equal to (x) the total number of shares of
voting stock outstanding immediately following the Corporation Conversion times
(y) AzTE’s Sharing Percentage.

(c) Board of Directors. In connection with the consummation of a Corporate
Conversion, the board of directors of the surviving corporation shall be the
same size and shall have the same composition and shall be subject to the same
voting and other rules as the Board.

(d) Other Rights of Members. In connection with a Corporate Conversion, the
Board shall cause the resulting corporation to enter into such agreements as are
necessary to provide the Members with rights with respect to such corporation
which are not less favorable to such Members than their rights pursuant to this
Agreement (other than any such rights that arise solely by reason of, or in
connection with, the LLC’s pass-through tax status).

(e) Other Permitted Ancillary Transactions. In connection with the consummation
of a Corporate Conversion, the Board shall have the authority to merge,
consolidate or reorganize one or more subsidiaries with one or more other
subsidiaries or other entities wholly-owned directly or indirectly by the LLC or
the surviving or resulting corporation in the Corporate Conversion.

(f) Further Assurances. The Board is specifically authorized to take any and all
further action, and to execute, deliver and file any and all additional
agreements, documents or instruments, as it may determine to be necessary or
appropriate in order to effectuate the provisions of this Section 7.7, and each
Member hereby agrees to execute, deliver and file any such agreements, documents
or instruments or to take such action as may be reasonably requested by the
Board for the purpose of effectuating the provisions of this Section 7.7. Each
Member shall execute and be bound by the terms of any lockup agreement deemed
necessary by the surviving or resulting corporation’s investment bankers in
connection with the marketing of a Qualified IPO; provided that AzTE shall not
be required to execute or become bound by any such agreement if (i) such
agreement provides for a lockup period exceeding 180 days, or (ii) any officer,
director or other holder of at least one percent (1%) of any class of the
Company’s outstanding securities fails or refuses to become similarly bound.

(g) Survival of Rights. The rights of the Members under this Section 7.7 shall
survive termination of this Agreement in connection with a Corporate Conversion.

SECTION 7.8. Limited Power of Attorney. Each Member that holds only Class B
Units hereby makes, constitutes and appoints the Chief Executive Officer of the
LLC, with full power of substitution and resubstitution, its true and lawful
attorney-in-fact for it and in its name, place, and stead for its use and
benefit, to sign, execute, certify, acknowledge, swear to, file, and record any
and all agreements, certificates, instruments, and other documents which such
Person may deem reasonably necessary, desirable, or appropriate to allow the
Chief Executive Officer to carry out the express provisions of this Agreement
including the provisions of Section 7.9. Each such Member authorizes each such
attorney-in-fact to take any action necessary or advisable in connection with
the foregoing, hereby giving each attorney-in-fact full power and authority to
do and perform each and every act or thing whatsoever requisite or advisable to
be done in connection with the foregoing as fully as such Member might or could
do so personally, and hereby ratifies and confirms all that such
attorney-in-fact shall lawfully do or cause to be done by virtue thereof or
hereof. This power of attorney is a special power of attorney coupled with an
interest and is irrevocable, and (i) may be exercised by any such
attorney-in-fact by listing the Member executing any agreement, certificate,
instrument, or other document with the single signature of any such
attorney-in-fact acting as attorney-in-fact for such Member, (ii) shall survive
the death, disability, legal incapacity, bankruptcy, insolvency, dissolution, or
cessation of existence of such Member and (iii) shall survive the assignment by
such a Member all of or any portion of his Units, except for assignments of all
of such Member’s Units permitted under this Agreement.

SECTION 7.9. Drag Along Rights. If holders of at least a majority of the
outstanding Class A Units (on an as-converted basis) approve a transaction that
would result in the acquisition of the LLC by another Person which is not an
Affiliate of any such holders approving such transaction, by means of any
transaction or series of related transactions (including, without limitation,
any merger, consolidation, sale, assignment, transfer, distribution or

 

15



--------------------------------------------------------------------------------

EXECUTION COPY

 

issuance of stock with respect to the LLC) and pursuant to such transaction the
Members of the LLC immediately prior to such transaction will not hold, directly
or indirectly, at least a majority of the voting power of the surviving or
continuing entity (a “Drag-Along Transaction”), then, upon thirty (30) days
written notice to the other Members of the LLC (the “Drag-Along Notice”), which
notice shall include substantially all of the details of the proposed
transaction, including the proposed time and place of closing and the
consideration to be received by the Members in such transaction, each Member
shall raise no objection to such Drag-Along Transaction and be obligated to, and
shall sell, transfer and deliver, or cause to be sold, transferred and
delivered, to such third party, all of its Units in the same transaction at the
closing thereof (and will deliver such Units free and clear of all liens,
claims, or encumbrances); provided, however, that the aforementioned obligation
to sell, transfer and deliver, or cause to be sold, transferred and delivered,
all of its Units to the respective third party shall not apply except in the
event of a Qualified Drag Along Transaction. The proceeds from such Drag-Along
Transaction shall be distributed to the Members in proportion to their relative
entitlements to distributions pursuant to Section 9.3; provided that, the net
proceeds from the Qualified Drag-Along Transaction shall be deemed a
constructive sale of the assets of the LLC solely for the purpose of adjusting
the Members respective capital accounts in the manner that such capital accounts
would have been adjusted under the terms of this Agreement if the Qualified
Drag-Along Transaction had been an asset sale and such constructively adjusted
capital accounts shall be used for purposes of determining the distributions
that would have been made under Section 9.3 for purposes of this Section 7.9.
For the avoidance of doubt, AzTE shall not be required to make any
representations or warranties, or to provide indemnification, in connection with
any Drag-Along Transaction, other than as to AzTE’s unencumbered title to its
Units and good standing.

SECTION 7.10. Mergers. Notwithstanding anything herein to the contrary, in any
merger, consolidation, reorganization, recapitalization or similar transaction
involving the LLC prior to a Qualified IPO in which consideration, including
without limitation equity interests in the LLC or another entity, is received by
the Members, AzTE shall receive consideration equal to (i) the total value of
all such consideration times (ii) AzTE’s Sharing Percentage.

SECTION 7.11. No Appraisal Rights. The Members shall have no appraisal rights in
connection with any LLC transaction.

ARTICLE VIII

CESSATION OF MEMBERSHIP

SECTION 8.1. When Membership Ceases. A Person who is a Member shall cease to be
a Member only upon the Transfer (other than a pledge or hypothecation) as
permitted under this Agreement of all of the Units held by such Member. A Member
is not otherwise entitled to withdraw voluntarily from the LLC.

SECTION 8.2. Deceased, Incompetent or Dissolved Members. The personal
representative, executor, administrator, guardian, conservator or other legal
representative of a deceased individual Member or of an individual Member who
has been adjudicated incompetent may exercise the rights of the Member for the
purpose of administration of such deceased Member’s estate or such incompetent
Member’s property. The beneficiaries of a deceased Member’s estate may become
Members only upon compliance with the conditions of this Agreement. If a Member
who is a Person other than an individual is dissolved, the legal representative
or successor of such Person may exercise the rights of the Member pending
liquidation. The distributees of such Person may become Members only upon
compliance with the conditions of this Agreement.

SECTION 8.3. Consequences of Cessation of Membership. In the event a Person
ceases to be a Member as provided in Section 8.1 above, such Person (and the
Person’s successor in interest) shall continue to be liable for all obligations
of the former Member to the LLC, including any obligation to make Capital
Contributions, and, with respect to any Units owned by such successor in
interest, shall be an assignee unless admitted as a Member pursuant to
Section 7.3. Subject to Section 7.6, an assignee of any Units is entitled only
to receive distributions and allocations with respect to such Units as set forth
in this Agreement, and shall have no other rights, benefits or authority of a
Member under this Agreement or the Act, including without limitation no right to
receive notices to which Members are entitled under this Agreement, no right to
vote, no right to inspect the books or

 

16



--------------------------------------------------------------------------------

EXECUTION COPY

 

records of the LLC, no right to bring derivative actions on behalf of the LLC,
no right to designate members of the Board, no right to purchase additional
Units, and no other rights of a Member under the Act or this Agreement;
provided, however, that the Units of an assignee shall be subject to all of the
restrictions, obligations (including any obligation to make Capital
Contributions) and limitations under this Agreement and the Act, including
without limitation the restrictions on transfer of Units contained in this
Agreement.

ARTICLE IX

DISSOLUTION, WINDING UP; CHANGE OF CONTROL TRANSACTION

AND LIQUIDATING DISTRIBUTIONS

SECTION 9.1. Dissolution Triggers. The LLC shall dissolve upon the first
occurrence of the following events:

(a) The determination by the holders of a majority of the outstanding Units
entitled to vote that the LLC should be dissolved;

(b) The entry of a decree of judicial dissolution; or

(c) A sale, in accordance with this Agreement, of all or substantially all of
the assets of the LLC.

SECTION 9.2. Winding Up. Upon a dissolution of the LLC, the Board, or, if there
is no Board, a court appointed liquidating trustee, shall take full account of
the LLC’s assets and liabilities and wind up the affairs of the LLC. The Persons
charged with winding up the LLC shall settle and close the LLC’s business, and
dispose of and convey the LLC’s noncash assets as promptly as reasonably
possible following dissolution as is consistent with obtaining the fair market
value for the LLC’s assets.

SECTION 9.3. Liquidating Distributions. Following dissolution, the LLC’s cash,
the proceeds, if any, from the disposition of the LLC’s noncash assets and those
noncash assets to be distributed to the Members, shall be distributed in the
following order:

(a) To the LLC’s creditors, other than Members who are creditors, in
satisfaction of liabilities of the LLC;

(b) To the Members who are creditors in satisfaction of liabilities of the LLC;
and

(c) To the Members in accordance with their positive Capital Account balances.

In the event of liquidating distributions of property other than cash, the
amount of the distribution shall be the fair market value of the property
distributed as of the date of distribution.

Distributions pursuant to subsection (c) above may be made to a trust
established by the Members or the LLC for the benefit of the Members for the
purposes of liquidating LLC assets, collecting amounts owed to the LLC, and
paying liabilities or obligations of the LLC. The assets of any such trust shall
be distributed to the Members from time to time, in the reasonable discretion of
the trustee of the liquidating trust, in the same proportions as the amount
distributed to such trust by the LLC would otherwise have been distributed to
the Members pursuant to this Agreement.

If any assets of the LLC are distributed in kind, they shall be treated as if
sold by the LLC immediately before such distribution for a purchase price equal
to their then fair market values and the resulting deemed Profits or Losses
shall be allocated to the Members in accordance with the provisions of Article
IV for purposes of determining the Capital Account balances of the Members
pursuant to subsection (c) above.

 

17



--------------------------------------------------------------------------------

EXECUTION COPY

 

ARTICLE X

BOOKS AND RECORDS

SECTION 10.1. Books and Records. The LLC shall keep adequate books and records
at its principal place of business, which shall set forth an accurate account of
all transactions of the LLC as well as the other information required by the
Act. For so long as it is a Member of the LLC, AzTE shall have the right to have
a private audit of the LLC’s books and records conducted at reasonable times and
after reasonable advance notice to the LLC for any purpose reasonably related to
AzTE’s interest in the LLC, provided that any such private audit shall be at the
expense of AzTE and shall not be paid for out of the LLC’s funds. The LLC and,
to the extent applicable, XLTG shall fully cooperate with any such audit, and
XLTG shall cause each of its applicable other Affiliates to do the same.

SECTION 10.2. Taxable Year; Accounting Methods. The LLC shall use the Fiscal
Year as its taxable year. The LLC shall report its income for income tax
purposes using the accrual method of accounting or such method selected by the
Board and otherwise permitted by law.

SECTION 10.3. Right of Inspection. For so long as it is a Member of the LLC,
AzTE and any accountants, attorneys, financial advisers and other
representatives of AzTE and its Affiliates, may, from time to time at AzTE’s
sole expense, for any purpose reasonably related to AzTE’s status as a Member,
visit and inspect the properties of the LLC, examine (and make copies and
extracts of) the LLC’s books, records and documents of every kind, and discuss
the LLC’s affairs with its officers, employees and independent accountants, all
at such reasonable times as AzTE may request on reasonable notice.

SECTION 10.4. Tax Information; Reports.

(a) Tax Information. Tax information necessary to enable each Member to prepare
its state, federal, local and foreign income tax returns shall be delivered to
each Member within seventy-five (75) days of the end of each Fiscal Year.

(b) In addition to the foregoing, the LLC shall deliver to AzTE such information
and reports as AzTE may reasonably request to enable compliance with AzTE’s
internal and Arizona State University reporting requirements.

ARTICLE XI

AzTE REGISTRATION RIGHTS

In the event that the IPO is an IPO under the Securities Act, AzTE shall have,
with respect to all Units held by it, the rights and obligations set forth in
this Article XI. For the avoidance of doubt, the provisions of this Article XI
do not apply to any registration of the sale of Company Securities under the
laws of any jurisdiction outside the United States of America, and AzTE shall
have no rights hereunder with respect to any such registration.

SECTION 11.1. Required Registrations.

(a) At any time after the closing of the IPO and the Company becomes eligible to
file a Registration Statement on Form S-3 (or any successor form relating to
secondary offerings), AzTE may request, in writing, that the Company effect the
registration on Form S-3 (or such successor form), of Registrable Units having
an aggregate value of at least $1,000,000 (based on the public market price on
the date of such request).

(b) Upon receipt of any request for registration pursuant to this Article XI,
the Company shall, as expeditiously as possible, use its best efforts to effect
the registration on an appropriate registration form of all Registrable Units
which the Company has been requested to so register; provided, however, the
Company will only be obligated to effect such registration on Form S-3 (or any
successor form).

 

18



--------------------------------------------------------------------------------

EXECUTION COPY

 

(c) If AzTE intends to distribute the Registrable Units covered by its request
by means of an underwriting, AzTE shall so advise the Company as a part of its
request made pursuant to Section 11.1(a). In such event, AzTE shall enter into
an underwriting agreement upon customary terms with the underwriter or
underwriters managing the offering, provided that such underwriting agreement
shall not provide for indemnification or contribution obligations on the part of
AzTE materially greater than the obligations of AzTE pursuant to Section 11.5.
AzTE shall have the right to select the managing underwriter(s) for any
underwritten offering requested pursuant to Section 11.1(a), subject to the
approval of the Company, which approval shall not be unreasonably withheld,
conditioned or delayed. If the managing underwriter advises the Company and AzTE
in writing that marketing factors require a limitation on the number of Units to
be underwritten, the number of Registrable Units to be included in the
Registration Statement and underwriting shall, if in excess of such limitation,
be correspondingly reduced.

(d) The Company shall not be required to effect more than two registrations
pursuant to Section 11.1(a) in any twelve-month period. In addition, the Company
shall not be required to effect any registration within six months after the
effective date of the Registration Statement relating to the IPO. For purposes
of this Section 11.1(d), a Registration Statement shall not be counted until
such time as such Registration Statement has been declared effective by the
Commission (unless AzTE withdraws its request for such registration (other than
as a result of information concerning the business or financial condition of the
Company which is made known to AzTE after the date on which such registration
was requested) and elects not to pay the Registration Expenses therefor pursuant
to Section 11.4). For purposes of this Section 11.1(d), a Registration Statement
shall not be counted if, as a result of an exercise of the underwriter’s
cut-back provisions, less than 50% of the total number of Registrable Units that
AzTE has requested to be included in such Registration Statement are so
included.

(f) If at the time of any request to register Registrable Units by AzTE pursuant
to this Section 11.1, the Company is engaged or has plans to engage in a
registered public offering or is engaged in any other activity which, in the
good faith determination of the Board, would be adversely affected by the
requested registration, then the Company may at its option direct that such
request be delayed for a period not in excess of 90 days from the date of such
request, such right to delay a request to be exercised by the Company not more
than once in any 12-month period.

SECTION 11.2. Incidental Registration.

(a) Whenever the Company proposes to file a Registration Statement (other than a
Registration Statement filed pursuant to Section 11.1 but including any
Registration Statement filed in connection with an IPO) at any time and from
time to time, it shall, prior to such filing, give written notice to AzTE of its
intention to do so. Upon the written request of AzTE given within 20 days after
the Company provides such notice (which request shall state the intended method
of disposition of such Registrable Units), the Company shall use its best
efforts to cause all Registrable Units which the Company has been requested by
AzTE to register to be registered under the Securities Act to the extent
necessary to permit their sale or other disposition in accordance with the
intended methods of distribution specified in AzTE’s request; provided that the
Company shall have the right to postpone or withdraw any registration effected
pursuant to this Section 11.2 without obligation to AzTE.

(b) If the registration for which the Company gives notice pursuant to
Section 11.2(a) is a registered public offering involving an underwriting, the
Company shall so advise AzTE as a part of the written notice given pursuant to
Section 11.2(a). In such event, (i) the right of AzTE to include its Registrable
Units in such registration pursuant to this Section 11.2 shall be conditioned
upon AzTE’s participation in such underwriting on the terms set forth herein and
(ii) if AzTE requests to include its Registrable Units in such registration, it
shall enter into an underwriting agreement upon customary terms with the
underwriter or underwriters selected for the underwriting by the Company;
provided that such underwriting agreement shall not provide for indemnification
or contribution obligations on the part of Purchasers materially greater than
the obligations of the Purchasers pursuant to Section 11.5. If AzTE disapproves
of the terms of the underwriting, AzTE may elect, by written notice to the
Company, to withdraw its Units from such Registration Statement and
underwriting. If the managing underwriter advises the Company in writing that
marketing factors require a limitation on the number of Units to be
underwritten, then the number of Units to be included in such Registration
Statement and underwriting shall be reduced to a number deemed advisable to the
managing underwriter; provided that the Units to be excluded shall be

 

19



--------------------------------------------------------------------------------

EXECUTION COPY

 

determined in the following sequence: (x) first, Units held by any Persons not
having any contractual registration rights to include such Units on the
Registration Statement, (y) second, Units held by any other Persons having
contractual registration rights junior to those held by AzTE, and (z) third,
Units held by AzTE and XLTG on a pro rata basis in accordance with their
respective Units held.

SECTION 11.3. Registration Procedures.

(a) If and whenever the Company is required by the provisions of this Agreement
to use its best efforts to effect the registration of any Registrable Units
under the Securities Act, the Company shall:

(i) file with the Commission a Registration Statement with respect to such
Registrable Units and use its best efforts to cause that Registration Statement
to become effective as soon as reasonably possible;

(ii) use its best efforts to diligently and promptly prepare and file with the
Commission any amendments and supplements to the Registration Statement and the
prospectus included in the Registration Statement as may be necessary to comply
with the provisions of the Securities Act (including the anti-fraud provisions
thereof) and to keep the Registration Statement effective for 12 months from the
effective date or such lesser period until all such Registrable Units are sold;

(iii) use its best efforts to diligently and promptly furnish to AzTE such
reasonable numbers of copies of the Prospectus, including any preliminary
Prospectus, in conformity with the requirements of the Securities Act, and such
other documents as AzTE may reasonably request in order to facilitate the public
sale or other disposition of the Registrable Units owned by AzTE;

(iv) use its best efforts to diligently and promptly register or qualify the
Registrable Units covered by the Registration Statement under the securities or
Blue Sky laws of such states as AzTE shall reasonably request, and do any and
all other acts and things that may be necessary or desirable to enable AzTE to
consummate the public sale or other disposition in such states of the
Registrable Units owned by AzTE; provided, however, that the Company shall not
be required in connection with this paragraph (iv) to qualify as a foreign
corporation or to execute a general consent to service of process in any
jurisdiction or to amend its Certificate of Incorporation or By-laws in a manner
that the Board determines is inadvisable;

(v) use its best efforts to diligently and promptly cause all such Registrable
Units to be listed on each securities exchange or automated quotation system on
which similar securities issued by the Company are then listed;

(vi) promptly provide a transfer agent and registrar for all such Registrable
Units not later than the effective date of such Registration Statement;

(vii) promptly make available for inspection by AzTE, any managing underwriter
participating in any disposition pursuant to such Registration Statement, and
any attorney or accountant or other agent retained by any such underwriter or
selected by AzTE, all financial and other records, pertinent corporate documents
and properties of the Company and cause the Company’s officers, directors,
employees and independent accountants to supply all information reasonably
requested by any such seller, underwriter, attorney, accountant or agent in
connection with such Registration Statement;

(viii) notify AzTE, promptly after it shall receive notice thereof, of the time
when such Registration Statement has become effective or a supplement to any
Prospectus forming a part of such Registration Statement has been filed; and

(ix) use its best efforts to diligently and promptly, following the
effectiveness of such Registration Statement, notify AzTE of any request by the
Commission for the amending or supplementing of such Registration Statement or
Prospectus.

 

20



--------------------------------------------------------------------------------

EXECUTION COPY

 

(b) If the Company has delivered a Prospectus to AzTE and after having done so
the Prospectus is amended to comply with the requirements of the Securities Act,
the Company shall promptly notify AzTE and, if requested, AzTE shall immediately
cease making offers of Registrable Units and return all Prospectuses to the
Company. The Company shall promptly provide AzTE with revised Prospectuses and,
following receipt of the revised Prospectuses, AzTE shall be free to resume
making offers of the Registrable Units.

(c) In the event that, in the judgment of the Company, it is advisable to
suspend use of a Prospectus included in a Registration Statement due to pending
material developments or other events that have not yet been publicly disclosed
and as to which the Company believes public disclosure would be detrimental to
the Company, the Company shall notify AzTE to such effect, and, upon receipt of
such notice, AzTE shall immediately discontinue any sales of Registrable Units
pursuant to such Registration Statement until AzTE has received copies of a
supplemented or amended Prospectus or until AzTE is advised in writing by the
Company that the then current Prospectus may be used and has received copies of
any additional or supplemental filings that are incorporated or deemed
incorporated by reference in such Prospectus. Notwithstanding anything to the
contrary herein, the Company shall not exercise its rights under this
Section 11.3(c) to suspend sales of Registrable Units for a period in excess of
90 days consecutively or 120 days in any 365-day period.

SECTION 11.4. Allocation of Expenses. The Company shall pay all Registration
Expenses for all registrations under this Agreement; provided, however, that if
a registration under Section 11.1 is withdrawn at the request of AzTE (other
than as a result of information concerning the business or financial condition
of the Company which is made known to AzTE after the date on which such
registration was requested) and if AzTE elects not to have such registration
counted as a registration requested under Section 11.1, AzTE shall pay the
Registration Expenses of such registration.

SECTION 11.5. Indemnification and Contribution.

(a) In the event of any registration of any of the Registrable Units under the
Securities Act pursuant to this Agreement, the Company shall indemnify and hold
harmless AzTE, each underwriter of such Registrable Units, and each other
person, if any, who controls AzTE or such underwriter within the meaning of the
Securities Act or the Exchange Act against any losses, claims, damages or
liabilities, joint or several, to which AzTE, such underwriter or controlling
person may become subject under the Securities Act, the Exchange Act, state
securities or Blue Sky laws or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon (i) any untrue statement or alleged untrue statement of any material fact
contained in any Registration Statement under which such Registrable Units were
registered under the Securities Act, any preliminary prospectus or final
prospectus contained in the Registration Statement, or any amendment or
supplement to such Registration Statement, (ii) the omission or alleged omission
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading, or (iii) any violation or alleged violation
by the Company of the Securities Act, the Exchange Act, any state securities law
or any rule or regulation promulgated under the Securities Act, the Exchange Act
or any state securities law in connection with the Registration Statement or the
offering contemplated thereby; and the Company shall reimburse AzTE, each such
underwriter and each such controlling person for any legal or any other expenses
reasonably incurred by AzTE or such underwriter or controlling person in
connection with investigating or defending any such loss, claim, damage,
liability or action; provided, however, that the Company shall not be liable in
any such case to the extent that any such loss, claim, damage or liability
arises out of or is based upon (x) any untrue statement or omission made in such
Registration Statement, preliminary prospectus or prospectus, or any such
amendment or supplement, in reliance upon and in conformity with information
furnished to the Company by or on behalf of AzTE or such underwriter or
controlling person, or (y) AzTE’s or such underwriter’s or controlling person’s
failure to send or give a copy of the final prospectus to the persons asserting
an untrue statement or alleged untrue statement or omission or alleged omission
at or prior to the written confirmation of sale of Registrable Units to such
person if such statement or omission was corrected in the final prospectus. With
respect to (A) such untrue statement or omission made in such Registration
Statement, preliminary prospectus or prospectus, or any such amendment or
supplement, in reliance upon and in conformity with information furnished to the
Company by or on behalf of AzTE or such underwriter or controlling person, or
(y) AzTE’s or such underwriter’s or controlling person’s failure to send or give
a copy of the final prospectus to the persons asserting an untrue statement or
alleged untrue statement or omission or alleged omission at or prior to the
written confirmation of sale of Registrable Units to such person if such
statement or omission was

 

21



--------------------------------------------------------------------------------

EXECUTION COPY

 

corrected in the final prospectus, AzTE, such underwriter or such controlling
person shall indemnify and hold harmless the Company and each person who
controls the Company within the meaning of the Securities Act or the Exchange
Act against any losses, claims, damages or liabilities, joint or several, to
which the Company or such controlling person may become subject under the
Securities Act, the Exchange Act, state securities or Blue Sky laws or
otherwise.

(b) Each Indemnified Party shall give notice to the Indemnifying Party promptly
after such Indemnified Party has actual knowledge of any claim as to which
indemnity may be sought, and shall permit the Indemnifying Party to assume the
defense of any such claim or any litigation resulting therefrom; provided that
counsel for the Indemnifying Party, who shall conduct the defense of such claim
or litigation, shall be approved by the Indemnified Party (whose approval shall
not be unreasonably withheld, conditioned or delayed); provided further that the
failure of any Indemnified Party to give notice as provided herein shall not
relieve the Indemnifying Party of its obligations under this Section 11.5 except
to the extent that the Indemnifying Party is adversely affected by such failure.
The Indemnified Party may participate in such defense at such party’s expense;
provided, however, that the Indemnifying Party shall pay such expense if the
Indemnified Party reasonably concludes that representation of such Indemnified
Party by the counsel retained by the Indemnifying Party would be inappropriate
due to actual or potential differing interests between the Indemnified Party and
any other party represented by such counsel in such proceeding; provided further
that in no event shall the Indemnifying Party be required to pay the expenses of
more than one law firm per jurisdiction as counsel for the Indemnified Party.
The Indemnifying Party also shall be responsible for the expenses of such
defense if the Indemnifying Party does not elect to assume such defense. No
Indemnifying Party, in the defense of any such claim or litigation shall, except
with the consent of each Indemnified Party, consent to entry of any judgment or
enter into any settlement which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such Indemnified Party of a
release from all liability in respect of such claim or litigation, and no
Indemnified Party shall consent to entry of any judgment or settle such claim or
litigation without the prior written consent of the Indemnifying Party, which
consent shall not be unreasonably withheld, conditioned or delayed.

(c) In order to provide for just and equitable contribution in circumstances in
which the indemnification provided for in this Section 11.5 is due in accordance
with its terms but for any reason is held to be unavailable to an Indemnified
Party in respect to any losses, claims, damages and liabilities referred to
herein, then the Indemnifying Party shall, in lieu of indemnifying such
Indemnified Party, contribute to the amount paid or payable by such Indemnified
Party as a result of such losses, claims, damages or liabilities to which such
party may be subject in such proportion as is appropriate to reflect the
relative fault of the Company on the one hand and AzTE on the other in
connection with the statements or omissions which resulted in such losses,
claims, damages or liabilities, as well as any other relevant equitable
considerations. The relative fault of the Company and AzTE shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of material fact related to information supplied by the Company or
AzTE and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. The Company and
AzTE agree that it would not be just and equitable if contribution pursuant to
this Section 11.5(c) were determined by pro rata allocation or by any other
method of allocation which does not take account of the equitable considerations
referred to above. Notwithstanding the provisions of this Section 11.5(c), no
person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. Any party
entitled to contribution shall, promptly after receipt of notice of commencement
of any action, suit or proceeding against such party in respect of which a claim
for contribution may be made against another party or parties under this
Section 11.5(c), notify such party or parties from whom contribution may be
sought, but the omission so to notify such party or parties from whom
contribution may be sought shall not relieve such party from any other
obligation it or they may have thereunder or otherwise under this
Section 11.5(c). No party shall be liable for contribution with respect to any
action, suit, proceeding or claim settled without its prior written consent,
which consent shall not be unreasonably withheld, conditioned or delayed.

SECTION 11.6. Other Matters with Respect to Underwritten Offerings. In the event
that Registrable Units are sold pursuant to a Registration Statement in an
underwritten offering pursuant to Section 11.1, the Company agrees to (a) enter
into an underwriting agreement containing customary representations and
warranties with respect to the business and operations of the Company and
customary covenants and agreements to

 

22



--------------------------------------------------------------------------------

EXECUTION COPY

 

be performed by the Company, including without limitation customary provisions
with respect to indemnification by the Company of the underwriters of such
offering; (b) use its best efforts to cause its legal counsel to render
customary opinions to the underwriters and AzTE with respect to the Registration
Statement; and (c) use its best efforts to cause its independent public
accounting firm to issue customary “cold comfort letters” to the underwriters
and AzTE with respect to the Registration Statement.

SECTION 11.7. Information by Holder. If any Registrable Units held by AzTE are
to be included in any registration, AzTE shall furnish to the Company such
information regarding itself and the distribution proposed by it as the Company
may reasonably request in writing and as shall be required in connection with
any registration, qualification or compliance referred to in this Agreement.

SECTION 11.8. “Lock-Up” Agreement; Confidentiality of Notices. If requested by
the Company and the managing underwriter of the IPO, AzTE shall not sell or
otherwise transfer or dispose of any Registrable Units or other securities of
the Company held by AzTE (excluding securities acquired in the IPO or in the
public market after such offering) for a period of 180 days following the
effective date of the Registration Statement for the IPO; provided that all
holders of Units then holding at least 1% of the outstanding Class A Units (on
an as-converted basis) and all officers and directors of the Company enter into
similar agreements.

The Company may impose stop-transfer instructions with respect to the
Registrable Units or other securities subject to the foregoing restriction until
the end of such 180-day period.

As a condition to the obligations of AzTE under this Section 11.8, the Company
agrees to use its reasonable best efforts to ensure that the “lock-up”
obligation of AzTE under this Section 11.8, and any agreement entered into by
AzTE as a result of its obligations under this Section 11.8, shall (i) allow for
periodic early releases of portions of the securities subject to such “lock-up”
obligations, which may be conditioned upon the trading price of the Class A
Units and (ii) provide that AzTE will participate on a pro-rata basis in any
early release of any holder of Class A Units.

SECTION 11.9. Rule 144 Requirements. After the earliest of (i) the closing of
the sale of securities of the Company pursuant to a Registration Statement,
(ii) the registration by the Company of a class of securities under Section 12
of the Exchange Act, or (iii) the issuance by the Company of an offering
circular pursuant to Regulation A under the Securities Act, the Company agrees
to:

(a) make and keep current public information about the Company available, as
those terms are understood and defined in Rule 144;

(b) use its best efforts to file with the Commission in a timely manner all
reports and other documents required of the Company under the Securities Act and
the Exchange Act (at any time after it has become subject to such reporting
requirements); and

(c) furnish to AzTE upon request (i) a written statement by the Company as to
its compliance with the reporting requirements of Rule 144 and of the Securities
Act and the Exchange Act (at any time after it has become subject to such
reporting requirements), (ii) a copy of the most recent annual or quarterly
report of the Company, and (iii) such other reports and documents of the Company
as AzTE may reasonably request to avail itself of any similar rule or regulation
of the Commission allowing it to sell any such securities without registration.

SECTION 11.10 Termination. All of the Company’s obligations to register
Registrable Units under Sections 11.1 and 11.2 shall terminate upon the earlier
of (a) five years after the closing of the IPO, or (b) the date on which AzTE
does not hold any Registrable Units.

 

23



--------------------------------------------------------------------------------

EXECUTION COPY

 

ARTICLE XII

MISCELLANEOUS

SECTION 12.1. Notices. Any notice, payment, demand, or communication required or
permitted to be given by any provision of this Agreement shall be in writing and
shall be delivered personally to the Person or to an officer of the Person to
whom the same is directed, or sent by registered or certified United States mail
return receipt requested, or by facsimile transmission or by courier service,
addressed as follows: if to the LLC, to the LLC’s principal office address as
set forth in the Certificate of Formation, or to such other address as may be
specified from time to time by notice to the Members; if to a Member, to the
address set forth with respect to such Member on the Information Exhibit
attached hereto (or, if no address is set forth thereon with respect to such
Member, then to the LLC, which shall promptly transmit such notice to such
Member), or to such other address as the Member may specify from time to time by
notice to the LLC (which shall promptly transmit such notice, to the extent
applicable, to each Member whose address is set forth on the Information
Exhibit). Any such notice shall be deemed to be delivered, given, and received
for all purposes as of the date of actual receipt.

SECTION 12.2. Binding Effect. Except as otherwise provided in this Agreement,
every covenant, term, and provision of this Agreement shall be binding upon and
inure to the benefit of the Members, and their respective heirs, legatees, legal
representatives, successors, permitted transferees, and assigns.

SECTION 12.3. Construction. Every covenant, term and provision of this Agreement
shall be construed simply according to its fair meaning and not strictly for or
against any Member. No provision of this Agreement is to be interpreted as a
penalty upon, or a forfeiture by, any party to this Agreement. The parties
acknowledge that each party to this Agreement, together with such party’s legal
counsel, has shared equally in the drafting and construction of this Agreement
and, accordingly, no court construing this Agreement shall construe it more
strictly against one party hereto than the other.

SECTION 12.4. Entire Agreement; No Oral Agreements; Amendments to the Agreement.
This Agreement constitutes the entire agreement among the Members with respect
to the affairs of the LLC and the conduct of its business, and supersedes all
prior agreements and understandings, whether oral or written. The LLC shall have
no oral limited liability company agreements. Subject to Section 5.2, this
Agreement may be amended only by a written amendment adopted by the Board and
approved by the holders of at least a majority of the outstanding Units entitled
to vote (and, where applicable, as provided in Article V hereof).
Notwithstanding the foregoing (but subject to Section 5.2), without the prior
written consent of each Member thereby affected, (a) no amendment shall
(i) alter such Member’s rights, obligations or liabilities under Section 2.1
through Section 2.3 or (ii) materially and adversely affect such Member’s right
to receive distributions, whether interim or liquidating, with respect to a
specific class of Units at different times or in different per Unit amounts than
the other holders of the same class of Units as a result of holding such Units.

Any amendment adopted consistent with the provisions of this Section 12.4 shall
be binding on the Members without the necessity of their execution of the
amendment or any other instrument. Although not required for the approval of any
such amendment, the LLC shall provide a copy of any such amendment to any Member
not providing written consent as soon as practicable after the amendment has
been adopted (and such amendment shall become binding on such Member upon
receipt of such copy by such Member).

SECTION 12.5. Headings. Section and other headings contained in this Agreement
are for reference purposes only and are not intended to describe, interpret,
define, or limit the scope, extent, or intent of this Agreement or any provision
hereof.

SECTION 12.6. Severability. Every provision of this Agreement is intended to be
severable. If any term or provision hereof is illegal or invalid for any reason
whatsoever, such illegality or invalidity shall not affect the validity or
legality of the remainder of this Agreement.

 

24



--------------------------------------------------------------------------------

EXECUTION COPY

 

SECTION 12.7. Additional Documents. Each Member agrees to perform all further
acts and execute, acknowledge, and deliver any documents that may be reasonably
necessary, appropriate, or desirable to carry out the provisions of this
Agreement.

SECTION 12.8. Variation of Pronouns. All pronouns and any variations thereof
shall be deemed to refer to masculine, feminine, or neuter, singular or plural,
as the identity of the Person or Persons may require.

SECTION 12.9. Governing Law; Consent to Exclusive Jurisdiction. The laws of the
State of Delaware shall govern the validity of this Agreement, the construction
and interpretation of its terms, and organization and internal affairs of the
LLC and the limited liability of the Members. Each Member hereby irrevocably
consents to the exclusive personal jurisdiction of the courts of the State of
Delaware (including the federal courts sitting in Wilmington, Delaware), with
respect to matters and disputes between or among the Members arising out of or
in any way connected with the business or internal affairs of the LLC or the
execution, interpretation and performance of this Agreement.

SECTION 12.10. Waiver of Action for Partition. Each of the Members irrevocably
waives any right that it may have to maintain any action for partition with
respect to any of the assets of the LLC.

SECTION 12.11. Counterpart Execution; Facsimile Execution. This Agreement may be
executed in any number of counterparts with the same effect as if all of the
Members had signed the same document. Such executions may be transmitted to the
LLC and/or the other Members by facsimile and such facsimile execution shall
have the full force and effect of an original signature. All fully executed
counterparts, whether original executions or facsimile executions or a
combination, shall be construed together and shall constitute one and the same
agreement.

SECTION 12.12. Tax Matters Member. XLTG shall be the tax matters member, and
such tax matters member shall have all power and authority with respect to the
LLC and its Members as a “tax matters partner” would have respect to a
partnership and its partners under the Code and in any similar capacity under
state or local law.

SECTION 12.13. Confidentiality. Each Member hereby expressly agrees and
acknowledges that the LLC is the sole and exclusive owner of the rights
associated with any proprietary and confidential information developed by the
LLC. During the term of this Agreement, and after its termination, each Member
agrees to treat and shall cause (where applicable) its Affiliates, members,
partners, directors, officers, employees, contractors and third parties
rendering services or receiving information pursuant hereto (each, together with
each Member, referred to herein as a “Receiving Party”) to also treat as
strictly confidential any and all information received from the LLC which is
related to the business of the LLC. Without prejudice to anything contained in
this Section 12.13, (A) a Receiving Party may disclose such information if and
to the extent that said disclosure (i) is made in connection with performance of
its duties hereunder, provided the Receiving Party making such disclosure
reasonably considers that such disclosure will not be detrimental to the LLC,
(ii) is required by law, regulation, listing rules, through a court order, or at
the official request of a governmental body or branch to which the Receiving
Party is subject or (iii) is made to a professional advisor or auditor who is
advised of the confidentiality requirements set forth herein, or (B) disclosure
of such information shall not violate anything contained in this Section 12.13
if such information (x) was in the public domain at the time disclosed through
no fault of the Receiving Party, (y) was known to the Receiving Party, without
restriction, at the time disclosed or (z) becomes known to the Receiving Party,
without restriction, from a source other than the LLC, without breach of this
Agreement. In any event, with respect to (A)(ii) above, the LLC shall be
informed prior to any such disclosure. Notwithstanding anything to the contrary
in this Agreement, (1) AzTE’s rights to information within the scope of the
License Agreement, or to information set forth in the License Agreement, shall
be subject solely to the License Agreement and shall not be subject to this
Section 12.13, and (2) a Receiving Party, may disclose information otherwise
subject to this Section 12.13 in connection with any suit, action or proceeding
relating to the interpretation or enforcement of this Agreement or to the extent
such disclosure is mandated by the Freedom of Information Act or any similar
federal or state statute applicable to such Receiving Party provided that the
Receiving Party shall give the disclosing party written notice of its
determination that disclosure is required by law prior to disclosure such that
the disclosing party shall have a reasonable opportunity to contest the
disclosure or seek a protective order.

 

25



--------------------------------------------------------------------------------

EXECUTION COPY

 

SECTION 12.14. Time of the Essence. Time is of the essence with respect to each
and every term and provision of this Agreement.

SECTION 12.15. Exhibits. The Schedules and Exhibits to this Agreement, each of
which is incorporated by reference, are:

 

Exhibit A:    Information Exhibit Exhibit B:    Glossary of Terms Exhibit C:   
Regulatory Allocations Exhibit Exhibit D:    Appraisal Exhibit

SECTION 12.16. XLTG Covenant Regarding Technology. XLTG agrees that it will take
any and all actions reasonably available to XLTG to assign to the LLC its rights
under that certain Sponsored Research Agreement entered into between XLTG and
Arizona State University as of July 10, 2006 and will promptly assign to the LLC
any and all of its rights to Microorganism Growth and Harvesting System and
Method (Application No. 60/782564, Filed 3/15/2006), Tubular Microbial Growth
System (Application No. 60/825475, Filed 9/13/2006), Hybrid Pond Bioreactor
(Application No. 60/825464, Filed 9/13/2006), and Covered Trough (Application
No. 60/825592, Filed 9/14/2006). XLTG represents that it knows of no reasons why
such assignment cannot take place. All intellectual property (including, without
limitation, any invention, whether or not patentable, trade secret or other
technology) conceived or developed by an employee, or other person or entity
under the control of XLTG in performing services on behalf of the LLC which is
related to the subject matter of the patent applications being licensed to the
LLC by AzTE, shall be either (a) directly assigned by such employee, person or
entity to the LLC, or (b) assigned by such employee, person or entity to XLTG
and from XLTG to the LLC. XLTG represents and warrants that any such employee,
person or entity shall be obligated to assign to XLTG, or as XLTG directs, any
such intellectual property conceived or developed by such employee, person or
entity for the LLC. Such obligation, as outlined hereinabove, shall apply also
to any other procedure or agreement by which an employee of XLTG or one of its
Affiliates performs services for the LLC.

IN WITNESS WHEREOF, the Members have executed this Agreement on the following
execution pages, to be effective as of the Effective Date.

[SIGNATURES APPEAR ON FOLLOWING PAGE]

 

26



--------------------------------------------------------------------------------

EXECUTION COPY

 

EXECUTION PAGE

TO THE

AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT

OF

PETROALGAE, LLC

A DELAWARE LIMITED LIABILITY COMPANY

 

XL TechGroup, Inc. By:  

/s/ David Szostak

Print Name:  

David Szostak

Title:  

CFO

Arizona Science & Technology Enterprises, LLC By:  

/s/ Peter Slate

Print Name:   Peter Slate Title:   Chief Executive Officer



--------------------------------------------------------------------------------

EXHIBIT A

TO THE

AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT

OF

PETROALGAE, LLC

A DELAWARE LIMITED LIABILITY COMPANY

INFORMATION EXHIBIT

 

          Capital Contribution          

Member Name and Notice Address

   Taxpayer
ID No.    Cash    Property    Capital Account    Class and Units

XL TechGroup, Inc.

1901 S. Harbor City Blvd., Suite 300

Melbourne, FL 32901

      $ 488,532       $ 488,532    19,000,000
Class A Units

Arizona Technology Enterprises, LLC

The Brickyard-699 S. Mill Avenue, Suite 601

Room 691AA

Tempe, Arizona 85281

         License    $                 1,000,000
Class A Units

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

TO THE

AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT

OF

PETROALGAE, LLC

A DELAWARE LIMITED LIABILITY COMPANY

GLOSSARY OF TERMS

Many of the capitalized words and phrases used in this Agreement are defined
below. Some defined terms used in this Agreement are applicable to only a
particular Section of this Agreement or an Exhibit and are not listed below, but
are defined in the Section or Exhibit in which they are used.

“Act” shall mean the Delaware Limited Liability Company Act, as in effect in
Delaware from time to time and set forth at 6 Delaware Code, Chapter 18, et seq.
(or any corresponding provisions of succeeding law).

“Adjusted Taxable Operating Income” shall mean the LLC’s cumulative items of
income or gain less cumulative items of loss or deduction, under the Code,
computed from the Effective Date through the date such Adjusted Taxable
Operating Income is being computed; provided, however, (i) gain or loss from a
Capital Transaction shall be excluded from such computation and (ii) allocations
under Treasury Regulation 1.704-3 with respect to Section 704(c) Property shall
be disregarded in determining the Adjusted Taxable Operating Income allocable to
the Members.

“Affiliate” shall mean, with respect to any Person, (i) any Person directly or
indirectly controlling, controlled by or under common control with such Person,
(ii) any Person directly or indirectly owning or controlling more than 50
percent of any class of outstanding equity interests of such Person or of any
Person which such Person directly or indirectly owns or controls more than 50
percent of any class of equity interests, (iii) any officer, director, general
partner or trustee of such Person, or any Person of which such Person is an
officer, director, general partner or trustee, or (iv) any Person who is an
officer, director, general partner, trustee or holder of more than fifty percent
(50%) of the equity interests of any Person described in clauses (i) through
(iii) of this sentence.

“Agreed Value” shall mean with respect to any noncash asset of the LLC an amount
determined and adjusted in accordance with the following provisions:

(a) The initial Agreed Value of any noncash asset contributed to the capital of
the LLC by any Member shall be its gross fair market value, as reasonably agreed
to by the contributing Member and the Board.

(b) The initial Agreed Value of any noncash asset acquired by the LLC other than
by contribution by a Member shall be its adjusted basis for federal income tax
purposes.

(c) The initial Agreed Values of all the LLC’s noncash assets, regardless of how
those assets were acquired, shall be reduced by depreciation or amortization, as
the case may be, determined in accordance with the rules set forth in Treasury
Regulations § 1.704-1(b)(2)(iv)(f) and (g).

(d) The Agreed Values, as reduced by depreciation or amortization, of all
noncash assets of the LLC, regardless of how those assets were acquired, shall
be adjusted from time to time to equal their gross fair market values, as
reasonably determined by the Board, as of the following times:

(i) the acquisition of Units by any new or existing Member in exchange for more
than a de minimis Capital Contribution;

(ii) the distribution by the LLC of more than a de minimis amount of money or
other property as consideration for one or more Units;

 

B-1



--------------------------------------------------------------------------------

(iii) the grant of more than a de minimis interest in the LLC as consideration
for the provision of services to or for the benefit of the LLC by an existing
Member or by a new Member or a Person in anticipation of becoming a Member; and

(iv) the termination of the LLC for federal income tax purposes pursuant to Code
§708(b)(1)(B).

If, upon the occurrence of one of the events described in (i), (ii), (iii) or
(iv) above the Board (acting in compliance with Section 5.3(a)(ii)) does not set
the gross fair market values of the LLC’s assets, it shall be deemed that the
fair market values of all the LLC’s assets equal their respective Agreed Values
immediately prior to the occurrence of the event and thus no adjustment to those
values shall be made as a result of such event.

“Agreement” shall mean this PetroAlgae, LLC Amended and Restated Limited
Liability Company Agreement, as amended from time to time.

“Appraisal Exhibit” shall mean the Exhibit attached hereto as Exhibit D.

“AzTE” shall mean Arizona Technology Enterprises, LLC.

“AzTE Observer” shall have the meaning set forth in Section 5.1(b).

“Board” shall mean the Board of Directors of the LLC described in Section 5.1.

“Capital Account” shall mean with respect to each Member or assignee an account
maintained and adjusted in accordance with the following provisions:

(a) Each Person’s Capital Account shall be increased by Person’s Capital
Contributions, such Person’s distributive share of Profits, any items in the
nature of income or gain that are allocated pursuant to the Regulatory
Allocations and the amount of any LLC liabilities that are assumed by such
Person or that are secured by LLC property distributed to such Person.

(b) Each Person’s Capital Account shall be decreased by the amount of cash and
the Agreed Value of any LLC property distributed to such Person pursuant to any
provision of this Agreement, such Person’s distributive share of Losses, any
items in the nature of loss or deduction that are allocated pursuant to the
Regulatory Allocations, and the amount of any liabilities of such Person that
are assumed by the LLC or that are secured by any property contributed by such
Person to the LLC.

In the event any Units are transferred in accordance with the terms of this
Agreement, the transferee shall succeed to the Capital Account of the transferor
to the extent it relates to the transferred Units.

In the event the Agreed Values of the LLC assets are adjusted pursuant to the
definition of Agreed Value contained in this Agreement, the Capital Accounts of
all Members shall be adjusted simultaneously to reflect the aggregate
adjustments as if the LLC recognized gain or loss equal to the amount of such
aggregate adjustment.

The foregoing provisions and the other provisions of this Agreement relating to
the maintenance of Capital Accounts are intended to comply with Treasury
Regulations § 1.704-1(b), and shall be interpreted and applied in a manner
consistent with such regulations.

“Capital Contribution” shall mean with respect to any Member, the amount of
money and the initial Agreed Value of any property contributed to the LLC with
respect to the Units of such Member.

“Capital Transaction” shall mean the acquisition by any Person or Persons of all
or substantially all (as reasonably determined by the Board) of the assets of
the LLC in one or a series of related transactions.

 

B-2



--------------------------------------------------------------------------------

“Change of Control Transaction” shall be deemed to have been occasioned by, or
to have occurred upon, the acquisition of the LLC by another Person by means of
any transaction or series of related transactions (including, without
limitation, any merger, consolidation, sale, assignment, transfer, distribution
or issuance of Units or stock with respect to the LLC) that results in all of
the Members, collectively, immediately prior to such transaction not holding,
directly or indirectly, at least a majority of the voting power of the surviving
or continuing entity.

“Class A Units” shall mean the Units identified, in or in accordance with this
Agreement, as Class A Units.

“Class B Units” shall mean the Units identified, in or in accordance with this
Agreement, as Class B Units.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, or any successor federal revenue law.

“Commission” means the Securities and Exchange Commission, or any other federal
agency at the time administering the Securities Act.

“Company” means, collectively and as applicable, the LLC and any corporation
into which the LLC may be converted (by merger, filing of a certificate of
conversion, or otherwise, and pursuant to Section 7.7 of this Agreement or
otherwise).

“Company Security” (or “Company Securities”) means, collectively and as
applicable, any Unit; any warrant, option or other right entitling the holder
thereof to purchase any Unit; and any other security (debt or equity) issued by
the Company which is convertible into or exchangeable for any Unit or any
warrant, option or other right entitling the holder thereof to purchase any
Unit.

“Convertible Security” (or “Convertible Securities”) means any New Security that
is a Class A Unit; any warrant, option or other right entitling the holder
thereof to purchase a Class A Unit or Units; and any other security (debt or
equity) issued by the Company which is convertible into or exchangeable for a
Class A Unit or Units or any warrant, option or other right entitling the holder
thereof to purchase a Class A Unit or Units.

“Corporate Conversion” shall have the meaning set forth in Section 7.7.

“Default Rate” shall mean a per annum rate of interest equal to the Prime Rate
plus 500 basis points.

“Depreciation” shall mean, for each Fiscal Year or other period, an amount equal
to the depreciation, amortization, or other cost recovery deduction allowed or
allowable for federal income tax purposes with respect to an asset for such
Fiscal Year or other period; provided, however that, except as otherwise
provided in Treasury Regulations Section 1.704-2, if the Agreed Value of an
asset differs from its adjusted basis for federal income tax purposes at the
beginning of such Fiscal Year or other period, Depreciation shall be an amount
which bears the same ratio to such beginning Agreed Value as the federal income
tax depreciation, amortization, or other cost recovery deduction for such Fiscal
Year or other period bears to such beginning adjusted tax basis; provided,
further, that if the adjusted basis for federal income tax purposes of an asset
at the beginning of such Fiscal Year or other period is zero, Depreciation shall
be determined with reference to such beginning Agreed Value using any reasonable
method selected by the Members.

“DGCL” shall mean the Delaware General Corporation Law, as in effect in Delaware
from time to time.

“Directors” shall mean those persons elected or designated to serve on the
Board.

“Drag-Along Transaction” shall have the meaning set forth in Section 7.9.

“Effective Date” shall have the meaning set forth on the first page of this
Agreement.

 

B-3



--------------------------------------------------------------------------------

“Equity Incentive Plan” shall mean a plan (and any successor plan), adopted by
the Board in accordance with this Agreement, that provides for the issuance of
Class B Units (or options or other rights to acquire the same) to employees,
Directors, or other Persons in exchange for or in recognition of services
provided to the LLC.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor federal statute, and the rules and regulations of the Commission
issued under such Act, as they each may, from time to time, be in effect.

“Fiscal Year” shall mean, with respect to the first year of the LLC, the period
beginning upon the formation of the LLC and ending on the nearest December 31,
and with respect to subsequent years of the LLC the calendar year and, with
respect to the last year of the LLC, the portion of the calendar year ending
with the date of filing of the certificate of cancellation with respect to the
LLC in accordance with the Act.

“Fully Diluted Capitalization” means the aggregate number of Class A Units
outstanding as of the time of determination, assuming (i) full conversion into
or exchange for Class A Units of all Company Securities convertible into or
exchangeable for Class A Units, and (ii) full exercise of all options, warrants
and similar rights to acquire Class A Units (or Company Securities convertible
into or exchangeable for Class A Units), in each case as of immediately prior to
the time of determination.

“Indemnified Party” means a party entitled to indemnification pursuant to
Section 11.5.

“Indemnifying Party” means a party obligated to provide indemnification pursuant
to Section 11.5.

“Information Exhibit” shall mean the Information Exhibit attached hereto as
Exhibit A.

“IPO” shall mean an underwritten initial public offering of equity interests in
the LLC or its successor entity under the Securities Act pursuant to an
effective Registration Statement or made in accordance with any foreign
securities law similar to the Securities Act including, without limitation, any
registration on the London Stock Exchange or the EuroNext.

“License Agreement” shall mean that certain Exclusive License Agreement between
AzTE and the LLC dated as of the Effective Date.

“LLC” shall mean the limited liability company formed upon the filing of the
Certificate of Formation.

“Members” shall refer collectively to the Persons initially listed on Exhibit A
(until such Persons have ceased to be Members under the terms of this Agreement)
and to the Persons having been admitted as a Member and deemed qualified as
having met all requirements as set forth in this Agreement. “Member” means any
one of the Members.

“New Securities” shall have the meaning set forth in Section 2.2.

“Officers” shall have the meaning set forth in Section 5.1(c).

“Optional Purchase Event” shall have the meaning set forth in Section 7.5(e).

“Permitted Transfer” has the meaning set forth in Section 7.6.

“Permitted Transferee” shall mean:

(A) with respect to a Member who is an individual, (i) such individual’s estate,
personal representative, executor, any ancestor, spouse or lineal descendant of
such individual and (ii) any trust for the exclusive benefit of, or a limited
partnership or limited liability company all of the equity interests of which
are owned by, the Persons set forth in clause (A)(i) or such Member;

 

B-4



--------------------------------------------------------------------------------

(B) with respect to a Member that is a partnership, limited liability company,
corporation, trust or decedent’s estate, any Affiliate of such Member described
in clause (i) or (ii) of the definition of “Affiliate” herein.

“Person” shall mean any natural person, partnership, trust, estate, association,
limited liability company, corporation, custodian, nominee, governmental
instrumentality or agency, body politic or any other entity in its own or any
representative capacity.

“Prime Rate” as of a particular date shall mean the prime rate of interest as
published on that date in the Wall Street Journal, and generally defined therein
as “the base rate on corporate loans posted by at least seventy-five percent
(75%) of the nation’s thirty (30) largest banks.” If the Wall Street Journal is
not published on a date for which the Prime Rate must be determined, the Prime
Rate shall be the prime rate published in the Wall Street Journal on the
nearest-preceding date on which the Wall Street Journal was published.

“Profits” and “Losses” shall mean, for each Fiscal Year or other period, an
amount equal to the LLC’s taxable income or loss for such year or period,
determined in accordance with Code § 703(a) (for this purpose, all items of
income, gain, loss, or deduction required to be stated separately pursuant to
Code § 703(a(a)(l) shall be included in taxable income or loss), with the
following adjustments:

(a) Any income of the LLC that is exempt from federal income tax and not
otherwise taken into account in computing Profits or Losses shall be added to
such taxable income or loss;

(b) Any expenditures of the LLC described in Code § 705(a)(2)(B) or treated as
Code § 705(a)(2)(B) expenditures pursuant to Treasury Regulations §
1.704-1(b)(2)(iv)(i) and not otherwise taken into account in computing Profits
or Losses, shall be subtracted from such taxable income or loss;

(c) Gain or loss resulting from dispositions of LLC assets shall be computed by
reference to the Agreed Value of the property disposed of, notwithstanding that
the adjusted tax basis of such property differs from its Agreed Value; and

(d) in lieu of depreciation, amortization and other cost recovery deductions,
there shall be taken into account Depreciation in computing such taxable income
or loss.

“Prospectus” means the prospectus included in any Registration Statement, as
amended or supplemented by an amendment or prospectus supplement, including
post-effective amendments, and all material incorporated by reference or deemed
to be incorporated by reference in such Prospectus.

“Qualified Drag-Along Transaction” shall mean any Drag-Along Transaction where
the LLC or all or substantially all of its assets, as the case may be, is valued
in an amount not less than $100,000,000.

“Qualified IPO” shall mean any IPO where the LLC or a successor entity is valued
in an amount not less than $100,000,000 and the net proceeds received by the LLC
or a successor entity in such offering are at least $40,000,000; provided in
each case that AzTE may, in its discretion, waive any such Qualified IPO
requirements in writing.

“Register,” “registered,” and “registration” refer to a registration of the sale
or resale of Company Securities effected by the Company’s preparing and filing
with the SEC of a registration statement or similar document in compliance with
the Securities Act, and the declaration or ordering of effectiveness of such
registration statement or document by the SEC.

“Registrable Units” means (a) the Class A Units held by AzTE, (b) any other
Class A Units, and any Class A Units issued or issuable upon the conversion or
exercise of any other securities, acquired by AzTE and (c) any other Class A
Units issued in respect of such Units (because of Unit splits, Unit dividends or
distributions, reclassifications, recapitalizations or similar events);
provided, however, that Class A Units which are Registrable Units shall cease to
be Registrable Units upon any sale pursuant to a Registration Statement or Rule
144 under the Securities Act.

 

B-5



--------------------------------------------------------------------------------

“Registration Expenses” means all expenses incurred by the Company in complying
with the provisions of Article XI, including, without limitation, all
registration and filing fees, exchange listing fees, printing expenses, fees and
expenses of counsel for the Company and the reasonable fees and expenses of one
counsel selected by AzTE to represent AzTE, state Blue Sky fees and expenses,
and the expense of any special audits incident to or required by any such
registration, but excluding underwriting discounts and selling commissions.

“Registration Statement” means a registration statement filed by the Company
with the Commission under the Securities Act for a public offering and sale of
securities of the Company (other than a registration statement on Form S-8 or
Form S-4, or their successors, or any other form for a similar limited purpose,
or any registration statement covering only securities proposed to be issued in
exchange for securities or assets of another corporation).

“Regulatory Allocations” shall mean those allocations of items of LLC income,
gain, loss or deduction set forth on the Regulatory Allocations Exhibit and
designed to enable the LLC to comply with the alternate test for economic effect
prescribed in Treasury Regulations § 1.704-1(b)(2)(ii)(d), and the safe-harbor
rules for allocations attributable to nonrecourse liabilities prescribed in
Treasury Regulations § 1.704-2.

“Regulatory Allocations Exhibit” shall mean the Exhibit attached hereto as
Exhibit C.

“Section 704(c) Property” shall have the meaning ascribed such term in Treasury
Regulation § 1.704-3(a)(3) and shall include assets treated as Section 704(c)
property by virtue of Treasury Regulation § 704-1(b)(2)(iv)(f).

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Sharing Percentage” for a Member, prior to a Qualified IPO, shall equal:

(I) in the case of each Member other than AzTE, the product of (a) .95
multiplied by (b) the aggregate number of Class A Units (if any) and Class B
Units (if any) held by such Member divided by the aggregate number of Class A
Units (exclusive of the Class A Units held by AzTE ) and Class B Units
outstanding; and

(II) in the case of AzTE, the greater of (i) the aggregate number of Units held
by AzTE divided by the aggregate number of Units outstanding or (ii) .05.

Notwithstanding the foregoing, all new equity issued in a Qualified IPO and
thereafter will be dilutive to all Units (or stock of a successor entity into
which the Units may have converted as a result of a Corporate Conversion) on a
pari passu basis.

“Subsidiary(ies)” shall mean, with respect to the LLC, any corporation, limited
partnership, limited liability company, association, joint venture or other
business entity of which more than fifty percent (50%) of the total voting power
of shares of stock or other ownership interests entitled (without regard to the
occurrence of any contingency) to vote in the election of the Person or Persons
(whether directors, managers, trustees or other Persons performing similar
functions) having the power to direct or cause the direction of the management
and policies thereof is at the time owned or controlled, directly or indirectly,
by the LLC or one or more of the other Subsidiaries of the LLC or a combination
thereof

“Transfer” shall mean any sale, assignment, transfer, conveyance, pledge,
hypothecation, or other disposition, voluntarily or involuntarily, by operation
of law, with or without consideration, or otherwise (including, without
limitation, by way of intestacy, will, gift, bankruptcy, receivership, levy,
execution, charging order or other similar sale or seizure by legal process) of
one or more Units by the holder thereof.

“Treasury Regulations” shall mean the final and temporary Income Tax Regulations
promulgated under the Code, as such regulations may be amended from time to time
(including corresponding provisions of succeeding regulations).

 

B-6



--------------------------------------------------------------------------------

“Unit” means a unit of limited liability company interest in the LLC, and
includes any one or more shares of capital stock or other securities of any
corporation into which the LLC may be converted (by merger, filing of a
certificate of conversion, or otherwise, and pursuant to Section 7.7 or
otherwise), or any other successor entity, that are issued in exchange for, or
in respect of, a Unit, or into which any such shares of capital stock may be
converted (directly or indirectly).

“Valuation Date” shall have the meaning set forth in Section 7.5(d).

“XLTG” shall mean XL TechGroup, Inc., a Delaware corporation.

“XLTG Unreturned Capital Contribution” shall mean the aggregate Capital
Contributions made by a XLTG reduced by the amount of any cash distributions
made to such XLTG pursuant to Section 3.1(a).

[THE REMAINDER OF THIS PAGE HAS INTENTIONALLY BEEN LEFT BLANK]

 

B-7



--------------------------------------------------------------------------------

EXHIBIT C

TO THE

AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT

OF

PETROALGAE LLC

A DELAWARE LIMITED LIABILITY COMPANY

REGULATORY ALLOCATIONS

This Exhibit contains special rules for the allocation of items of LLC income,
gain, loss and deduction that override the basic allocations of Profits and
Losses in Section 4.1 of the Agreement to the extent necessary to cause the
overall allocations of items of LLC income, gain, loss and deduction to have
substantial economic effect pursuant to Treasury Regulations §1.704-1(b) and
shall be interpreted in light of that purpose. Subsection (a) below contains
special technical definitions. Subsections (b) through (h) contain the
Regulatory Allocations themselves. Subsections (i), (j) and (k) are special
rules applicable in applying the Regulatory Allocations.

(a) Definitions Applicable to Regulatory Allocations. For purposes of the
Agreement, the following terms shall have the meanings indicated:

(i) “Adjusted Capital Account” means, with respect to any Member or assignee,
such Person’s Capital Account (as defined below) as of the end of the relevant
Fiscal Year increased by any amounts which such Person is obligated to restore,
or is deemed to be obligated to restore pursuant to the next to last sentences
of Treasury Regulations § 1.704-2(g)(1) (share of minimum gain) and
1.704-2(i)(5) (share of member nonrecourse debt minimum gain).

(ii) “LLC Minimum Gain” has the meaning of “partnership minimum gain” set forth
in Treasury Regulations § 1.704-2(d), and is generally the aggregate gain the
LLC would realize if it disposed of its property subject to Nonrecourse
Liabilities in full satisfaction of each such liability, with such other
modifications as provided in Treasury Regulations § 1.704-2(d). In the case of
Nonrecourse Liabilities for which the creditor’s recourse is not limited to
particular assets of the LLC, until such time as there is regulatory guidance on
the determination of minimum gain with respect to such liabilities, all such
liabilities of the LLC shall be treated as a single liability and allocated to
the LLC’s assets using any reasonable basis selected by the Board.

(iii) “Member Nonrecourse Deductions” shall mean losses, deductions or Code §
705(a)(2)(B) expenditures attributable to Member Nonrecourse Debt under the
general principles applicable to “partner nonrecourse deductions” set forth in
Treasury Regulations § 1.704-2(i)(2).

(iv) “Member Nonrecourse Debt” means any LLC liability with respect to which one
or more but not all of the Members or related Persons to one or more but not all
of the Members bears the economic risk of loss within the meaning of Treasury
Regulations § 1.752-2 as a guarantor, lender or otherwise.

(v) “Member Nonrecourse Debt Minimum Gain” shall mean the minimum gain
attributable to Member Nonrecourse Debt as determined pursuant to Treasury
Regulations § 1.704-2(i)(3). In the case of Member Nonrecourse Debt for which
the creditor’s recourse against the LLC is not limited to particular assets of
the LLC, until such time as there is regulatory guidance on the determination of
minimum gain with respect to such liabilities, all such liabilities of the LLC
shall be treated as a single liability and allocated to the LLC’s assets using
any reasonable basis selected by the Board.

(vi) “Nonrecourse Deductions” shall mean losses, deductions, or Code §
705(a)(2)(B) expenditures attributable to Nonrecourse Liabilities (see Treasury
Regulations § 1.704-2(b)(1)). The amount of Nonrecourse Deductions for a Fiscal
Year shall be determined pursuant to Treasury Regulations § 1.704-2(c), and
shall generally equal the net increase, if any, in the amount of LLC Minimum
Gain for that taxable year, determined generally according to the provisions of
Treasury Regulations § 1.704-2(d), reduced (but not below zero) by the aggregate
distributions during the year of proceeds of Nonrecourse Liabilities that are
allocable to an increase in LLC Minimum Gain, with such other modifications as
provided in Treasury Regulations § 1.704-2(c).

 

C-1



--------------------------------------------------------------------------------

(vii) “Nonrecourse Liability” means any LLC liability (or portion thereof) for
which no Member bears the economic risk of loss under Treasury Regulations §
1.752-2.

(viii) “Regulatory Allocations” shall mean allocations of Nonrecourse Deductions
provided in Paragraph (b) below, allocations of Member Nonrecourse Deductions
provided in Paragraph (c) below, the minimum gain chargeback provided in
Paragraph (d) below, the member nonrecourse debt minimum gain chargeback
provided in Paragraph (e) below, the qualified income offset provided in
Paragraph (f) below, the gross income allocation provided in Paragraph
(g) below, and the curative allocations provided in Paragraph (h) below.

(b) Nonrecourse Deductions. All Nonrecourse Deductions for any Fiscal Year shall
be allocated to the Members in proportion to the number of Units held by such
Members during such Fiscal Year.

(c) Member Nonrecourse Deductions. All Member Nonrecourse Deductions for any
Fiscal Year shall be allocated to the Member who bears the economic risk of loss
under Treasury Regulations § 1.752-2 with respect to the Member Nonrecourse Debt
to which such Member Nonrecourse Deductions are attributable.

(d) Minimum Gain Chargeback. If there is a net decrease in LLC Minimum Gain for
a Fiscal Year, each Member shall be allocated items of LLC income and gain for
such year (and, if necessary, subsequent years) in an amount equal to such
Member’s share of such net decrease in LLC Minimum Gain, determined in
accordance with Treasury Regulations § 1.704-2(g)(2) and the definition of LLC
Minimum Gain set forth above. This provision is intended to comply with the
minimum gain chargeback requirement in Treasury Regulations § 1.704-2(f) and
shall be interpreted consistently therewith.

(e) Member Nonrecourse Debt Minimum Gain Chargeback. If there is a net decrease
in Member Nonrecourse Debt Minimum Gain attributable to a Member Nonrecourse
Debt for any Fiscal Year, each Member who has a share of the Member Nonrecourse
Debt Minimum Gain attributable to such Member Nonrecourse Debt as of the
beginning of the Fiscal Year, determined in accordance with Treasury Regulations
§ 1.704-2(i)(5), shall be allocated items of LLC income and gain for such year
(and, if necessary, subsequent years) in an amount equal to such Member’s share
of the net decrease in Member Nonrecourse Debt Minimum Gain attributable to such
Member Nonrecourse Debt, determined in accordance with Treasury Regulations §§
1.704-2(i)(4) and (5) and the definition of Member Nonrecourse Debt Minimum Gain
set forth above. This Paragraph is intended to comply with the member
nonrecourse debt minimum gain chargeback requirement in Treasury Regulations §
1.704-2(i)(4) and shall be interpreted consistently therewith.

(f) Qualified Income Offset. In the event any Member unexpectedly receives any
adjustments, allocations, or distributions described in Treasury Regulations §§
1.704-1(b)(2)(ii)(d)(4), (5), or (6), items of LLC income and gain (consisting
of a pro rata portion of each item of LLC income, including gross income, and
gain for such year) shall be allocated to such Member in an amount and manner
sufficient to eliminate, to the extent required by the Treasury Regulations, any
deficit in such Member’s Capital Account created or increased by such
adjustments, allocations or distributions as quickly as possible.

(g) Gross Income Allocation. In the event any Member has a deficit in its
Capital Account at the end of any Fiscal Year, each such Member shall be
allocated a pro rata portion of each item of LLC gross income and gain, in the
amount of such Capital Account deficit, as quickly as possible.

(h) Curative Allocations. When allocating Profits and Losses under Section 4.1,
such allocations shall be made so as to offset any prior allocations of gross
income under Paragraph (g) above to the greatest extent possible so that overall
allocations of Profits and Losses shall be made as if no such allocations of
gross income occurred.

(i) Ordering. The allocations in this Exhibit to the extent they apply shall be
made before the allocations of Profits and Losses under Section 4.1 and in the
order in which they appear above.

 

C-2



--------------------------------------------------------------------------------

(j) Waiver of Minimum Gain Chargeback Provisions. If the Board determines that
(i) either of the two minimum gain chargeback provisions contained in this
Exhibit would cause a distortion in the economic arrangement among the Members,
(ii) it is not expected that the LLC will have sufficient other items of income
and gain to correct that distortion, and (iii) the Members have made Capital
Contributions or received net income allocations that have restored any previous
Nonrecourse Deductions or Member Nonrecourse Deductions, the Board shall have
the authority, but not the obligation, after giving notice to the Members, to
request on behalf of the LLC the Internal Revenue Service to waive the minimum
gain chargeback or member nonrecourse debt minimum gain chargeback requirements
pursuant to Treasury Regulations §§ 1.704-2(f)(4) and 1.704-2(i)(4). The LLC
shall pay the expenses (including attorneys’ fees) incurred to apply for the
waiver. The Board shall promptly copy all Members on all correspondence to and
from the Internal Revenue Service concerning the requested waiver.

(k) Code Section 754 Adjustments. To the extent an adjustment to the adjusted
tax basis of any LLC asset pursuant to Code § 734(b) or Code § 743(b) is
required, pursuant to Treasury Regulations § 1.704-1(b)(2)(iv)(m), to be taken
into account in determining Capital Accounts, the amount of such adjustment to
the Capital Accounts shall be treated as an item of gain (if the adjustment
increases the basis of the asset) or loss (if the adjustment decreases such
basis), and such gain or loss shall be specially allocated to the Members in a
manner consistent with the manner in which their Capital Accounts are required
to be adjusted pursuant to such Section of the Regulations.

[THE REMAINDER OF THIS PAGE HAS INTENTIONALLY BEEN LEFT BLANK]

 

C-3



--------------------------------------------------------------------------------

EXHIBIT D

TO THE

AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT

OF

PETROALGAE, LLC

A DELAWARE LIMITED LIABILITY COMPANY

APPRAISAL EXHIBIT

1. General Procedures.

(a) In the event (i) an Optional Purchase Event has occurred with respect to a
Member and it is necessary to determine the fair market value of any
consideration proposed to be received in connection with such Optional Purchase
Event or such Member’s Units pursuant to Section 7.5, or (ii) it is otherwise
necessary under the Agreement to determine the fair market value of Units or
other non-cash assets, such fair market value will be determined pursuant to
this Exhibit D.

(b) The fair market value shall be determined by mutual agreement of all parties
in interest (which determination shall be final and binding on the LLC and each
of the Members); provided, however, if all parties in interest do not agree on
the fair market value within ten (10) days after notice is given by one of them
to all others of a request for determination of fair market value, the fair
market value shall be determined in accordance with the following provisions of
this Exhibit.

(c) The parties in interest shall jointly select a Qualified Appraiser (as
defined below). If the parties in interest so jointly select a Qualified
Appraiser, the appraiser so selected shall promptly determine the fair market
value of the Units or the assets in question, which determination shall be final
and binding on the LLC and each of the Members. If they fail to jointly select a
Qualified Appraiser within ten (10) days after a request by any such party to
make the joint selection, the Qualified Appraiser shall, upon application of any
party in interest, be selected by the chief executive of the American
Arbitration Association residing in Orlando, Florida (and if such person is not
available or willing, the President of the Orange County Florida Bar
Association), whose determination shall be binding upon the LLC and each of the
Members. Each party in interest shall have the right to submit such data and
memoranda to the Qualified Appraiser in support of their respective positions as
they may deem necessary or appropriate. The determination of the fair market
value of the Units or the assets in question by the Qualified Appraiser in
accordance with the foregoing provisions shall be final and binding upon the LLC
and each of the Members.

2. Qualifications of Appraisers.

(a) The appraiser to be appointed pursuant to the appraisal procedures of this
Exhibit shall (i) be an investment banking firm, business valuation or brokerage
firm or a public accounting firm of national reputation, (ii) not have any bias
or financial or personal interest in the LLC or any past or present relationship
with any of the parties in interest or any of their Affiliates, and (iii) have
experience in valuing businesses or assets to be valued, as applicable, which,
to the extent possible, are similar in character to the LLC (a “Qualified
Appraiser”).

(b) Any determination of fair market value shall be based upon the terms and
conditions of this Agreement, and under no circumstances shall the Qualified
Appraiser appointed pursuant to this Exhibit add to, modify, disregard or change
any of the provisions of this Agreement, and the jurisdiction and scope of such
Qualified Appraiser shall be limited accordingly. The LLC shall give prompt
written notice to each other party in interest of the appointment of the
Qualified Appraiser under this Exhibit, such notice to identify the Qualified
Appraiser.

 

D-1



--------------------------------------------------------------------------------

3. Assumptions; Appraisal Costs.

(a) In connection with any determination of the fair market value of one or more
Units, the fair market value thereof shall equal the amount that would be
received by the owner of such Units with respect thereto if all of the assets of
the LLC were sold for cash equal to their fair market value (as determined
pursuant to this Exhibit), and the LLC paid all of its liabilities and
liquidated in accordance with this Agreement, in each case, as of the last day
of the month immediately prior to the event giving rise to need to determine
fair market value.

(b) The LLC shall pay the fees and expenses of the Qualified Appraiser.

[THE REMAINDER OF THIS PAGE HAS INTENTIONALLY BEEN LEFT BLANK]

 

D-2